Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

by and among

 

ANALEX CORPORATION

a Delaware corporation

 

ARTHUR A. HUTCHINS AND JOSEPH H. SAUL, THE SHAREHOLDERS OF BETA

ANALYTICS, INCORPORATED

 

and

 

BETA ANALYTICS, INCORPORATED

 

Dated: May 6, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.

  

DEFINITIONS; INTERPRETATION

   1      1.1   

Definitions

   1      1.2   

Certain Interpretive Matters

   11

2.

  

PURCHASE PRICE AND WORKING CAPITAL

   11      2.1   

Purchase and Sale of the Company Common Stock and Purchase Price

   11      2.2   

Closing and Payments at Closing

   12      2.3   

Determination of Working Capital

   14      2.4   

Adjustment to Purchase Price

   16      2.5   

Bonus Payments On or Before Closing

   16      2.6   

Earn-Out

   16      2.7   

Form of Payments

   17

3.

  

REPRESENTATIONS AND WARRANTIES OF COMPANY AND SELLERS

   17      3.1   

Organization

   18      3.2   

Authorization; Corporate Documentation

   18      3.3   

Title to the Company Common Stock

   19      3.4   

Capitalization

   19      3.5   

Binding Agreement

   20      3.6   

No Breach

   20      3.7   

Permits

   20      3.8   

Compliance With Laws

   20      3.9   

Title to and Sufficiency of Assets

   21      3.10   

Condition of Personal Property

   21      3.11   

Accounts Receivable

   21      3.12   

Intellectual Property

   21      3.13   

Contracts

   24      3.14   

Litigation

   25      3.15   

Financial Statements

   25      3.16   

Liabilities

   25      3.17   

Tax Matters

   26      3.18   

Insolvency Proceedings

   27      3.19   

Employee Benefit Plans; ERISA

   28      3.20   

Insurance

   29      3.21   

Environmental Matters

   30      3.22   

Real Estate

   31      3.23   

No Other Agreement To Sell

   34      3.24   

Transactions with Certain Persons

   34      3.25   

Disclosure

   34

 

i



--------------------------------------------------------------------------------

     3.26   

No Affiliates

   35      3.27   

Employees and Contractors

   35      3.28   

Organizational Conflicts of Interest

   36      3.29   

Government Audits

   36      3.30   

Labor Relations

   36      3.31   

Board and Stockholder Approval

   36      3.32   

Brokers

   37      3.33   

Government Contracts

   37      3.34   

Defense Articles, Defense Services and Technical Data

   41      3.35   

Bank Accounts

   41      3.36   

Suppliers and Customers

   41      3.37   

Events Subsequent to Most Recent Fiscal Year End

   41

4.

  

REPRESENTATIONS AND WARRANTIES OF PURCHASER

   44      4.1   

Organization

   44      4.2   

Necessary Authority

   44      4.3   

No Conflicts

   44      4.4   

Brokers

   44      4.5   

Litigation; Compliance with Law

   44      4.6   

Investment Intent

   45      4.7   

SEC Filings

   45      4.8   

Capitalization

   45

5.

  

COVENANTS OF THE SELLERS, COMPANY AND PURCHASER

   45      5.1   

Affirmative Covenants of Company and Sellers

   45      5.2   

Negative Covenants of Company and Sellers

   46      5.3   

Mutual Covenants Regarding Adverse Developments

   49      5.4   

Mutual Covenants Regarding Potential Breach

   49      5.5   

Access

   49      5.6   

Financial Statements

   49      5.7   

No Negotiations

   50      5.8   

Mutual Covenants Regarding Confidentiality

   50      5.9   

Mutual Covenants Regarding No Inconsistent Action

   51      5.10   

Permits

   51      5.11   

Taxes and Assessments

   51      5.12   

Obligations to Employees

   51      5.13   

Notification; Updates to Disclosure Schedule

   51      5.14   

Mutual Covenants Regarding Further Action; Efforts

   51

6.

  

CONDITIONS TO PURCHASER’S OBLIGATIONS

   52      6.1   

Representations and Warranties

   52      6.2   

Compliance with Covenants

   52      6.3   

Closing Documents

   52

 

ii



--------------------------------------------------------------------------------

     6.4   

Receipt of Third Party Consents

   52      6.5   

Governmental Consents, Approvals and Waivers

   53      6.6   

Absence of Litigation

   53      6.7   

Execution of Employment Agreements by Key Employees

   53      6.8   

Options

   53      6.9   

Execution of Escrow Agreement

   53      6.10   

Execution of Non-Competition, Non-Solicitation and Non-Disturbance Agreements

   53      6.11   

Execution of Registration Rights Agreement

   53      6.12   

Execution of Existing Voting Agreement

   53      6.13   

Execution of Existing Stockholders’ Amended and Restated Voting Agreement

   53      6.14   

Execution of Deed of Assignment

   53      6.15   

No Material Adverse Change

   53

7.

  

CONDITIONS TO COMPANY’S AND SELLERS’ OBLIGATIONS

   54      7.1   

Representations and Warranties

   54      7.2   

Compliance with Covenants

   55      7.3   

Closing Documents

   55      7.4   

Governmental Consents and Waivers

   55      7.5   

Absence of Litigation

   55      7.6   

Execution of Registration Rights Agreement

   55      7.7   

Execution of Escrow Agreement

   55      7.8   

No Material Adverse Change

   55

8.

  

CLOSING

   55      8.1   

Timing

   55

9.

  

CLOSING DOCUMENTS

   55      9.1   

Closing Documents to be Delivered by Company and Sellers

   55      9.2   

Closing Documents to be Delivered by Purchaser

   57      9.3   

Other Closing Documents and Actions

   57

10.

  

TERMINATION

   58      10.1   

Termination

   58      10.2   

Effect of Termination

   58

11.

  

INDEMNIFICATION

   58      11.1   

Indemnification by the Seller

   58      11.2   

Indemnification by the Purchaser

   59      11.3   

Supplemental Indemnification by Sellers and/or Purchaser

   59      11.4   

Survival of Representations and Warranties

   60      11.5   

Certain Limitations on Indemnification Obligations

   60

 

iii



--------------------------------------------------------------------------------

     11.6   

Defense of Claims

   61      11.7   

Non-Third Party Claims

   62      11.8   

Liability of the Company

   62      11.9   

Tax Treatment

   63      11.10   

No Waiver

   63      11.11   

No Right of Contribution

   63

12.

  

POST CLOSING MATTERS

   63      12.1   

Cooperation

   63      12.2   

Litigation Support

   63      12.3   

Transition

   64      12.4   

Confidentiality

   64      12.5   

Books and Records

   64      12.6   

Cooperation and Records Retention

   64      12.7   

Tax Matters

   65

13.

  

EXPENSES

   66

14.

  

FURTHER ASSURANCES

   66

15.

  

AMENDMENT; BENEFIT AND ASSIGNABILITY

   66

16.

  

NOTICES

   66

17.

  

WAIVER

   68

18.

  

ENTIRE AGREEMENT

   68

19.

  

COUNTERPARTS

   68

20.

  

CONSTRUCTION

   68

21.

  

EXHIBITS AND DISCLOSURE SCHEDULES

   68

22.

  

SEVERABILITY

   68

23.

  

CHOICE OF LAW

   68

24.

  

PUBLIC STATEMENTS

   69

25.

  

COUNSEL

   69

26.

  

WAIVER OF TRIAL BY JURY

   69

27.

  

REMEDIES

   69

28.

  

NO THIRD PARTY BENEFICIARIES

   69

 

iv



--------------------------------------------------------------------------------

Exhibit A

  

Form of Escrow Agreement

Exhibit B

  

Form of Seller Non-Competition, Non-Solicitation and Non-Disturbance Agreement

Exhibit C

  

Form of Employment Agreement

Exhibit D

  

Form of Opinion Letter

Exhibit E

  

Form of Registration Rights Agreement

Exhibit F

  

Legal Description of the Land

Exhibit G

  

Existing Title Policy with respect to the Real Property

Exhibit H

  

Form of Bill of Sale

Exhibit I

  

Existing Voting Agreement

Exhibit J

  

Existing Amended and Restated Stockholders’ Voting Agreement

Exhibit K

  

Form of Deed of Assignment

 

Schedule 1

  

Individual Sellers

Schedule 2.2

  

Stock Ownership and Pro Rata Shares of Sellers

Schedule 3.1

  

Addresses of Places of Business and Location of Assets of Company;
Qualifications; Use of Names during Past Five Years

Schedule 3.4

  

Capitalization

Schedule 3.6

  

Non-Contravention

Schedule 3.7

  

Permits

Schedule 3.8

  

Compliance with Laws

Schedule 3.9

  

Assets; Liens

Schedule 3.10

  

Personal Property

Schedule 3.11

  

Accounts Receivable

Schedule 3.12

  

Intellectual Property

Schedule 3.13

  

Contracts

Schedule 3.14

  

Litigation

Schedule 3.15

  

Financial Statements

Schedule 3.16

  

Liabilities

Schedule 3.17

  

Tax Matters

Schedule 3.19

  

Employee Benefit Plans

Schedule 3.20

  

Insurance

Schedule 3.21

  

Environmental Matters

Schedule 3.22

  

Leases and Real Property

Schedule 3.24

  

Transactions with Certain Persons

Schedule 3.26

  

Affiliates

Schedule 3.27

  

Employees

Schedule 3.28

  

Organizational Conflicts of Interest

Schedule 3.29

  

Government Audits

Schedule 3.30

  

Labor Relations

Schedule 3.33

  

Government Contracts

Schedule 3.34

  

Defense Articles, Defense Services and Technical Data

Schedule 3.35

  

Bank Accounts

 

v



--------------------------------------------------------------------------------

Schedule 3.36

  

Suppliers and Customers

Schedule 3.37

  

Subsequent Events

Schedule 4.8

  

Summary Capitalization

Schedule 5.2

  

Negative Covenants of Company and Sellers

 

vi



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of the 6th
day of May, 2004, by and among ANALEX CORPORATION, a Delaware corporation
(“Purchaser”), BETA ANALYTICS, INCORPORATED, a Maryland corporation (“Company”),
and those Persons listed on Schedule 1 hereto (collectively, “Sellers”).

 

RECITALS

 

A. Sellers collectively own all of the issued and outstanding capital stock of
Company, consisting of four hundred twenty four (424) shares of Series A Common
Stock, having no par value per share and four hundred twenty four (424) shares
of Series B Common Stock, having no par value per share (collectively, the
“Company Common Stock”).

 

B. Sellers desire to sell and convey the Company Common Stock to Purchaser, and
Purchaser desires to purchase the Company Common Stock from Sellers, upon the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. DEFINITIONS; INTERPRETATION. As used in this Agreement, the following terms
will have the respective meanings set forth below:

 

1.1 Definitions.

 

“Actual Earn-Out Cash Payment” shall have the meaning set forth in Section
2.6(a) hereof.

 

“Actual Earn-Out Consideration” shall have the meaning set forth in Section
2.6(a) hereof.

 

“Actual Earn-Out Contract Requirements” shall have the meaning set forth in
Section 2.6(a) hereof.

 

“Actual Earn-Out Purchaser Common Shares” shall have the meaning set forth in
Section 2.6(a) hereof.

 

“Actual Working Capital” shall have the meaning set forth in Section 2.4 hereof.

 

“Affiliate” means any Person that, directly or indirectly, Controls, is
Controlled by, or is under common Control with or of, such entity. The term
“Control” (including, with correlative meaning, the terms “Controlled by” and
“under common Control with”), as used with respect to any entity, means the
possession, directly or indirectly, of the power to direct or cause the

 



--------------------------------------------------------------------------------

direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

 

“Affiliated Group” shall have the meaning set forth in the Code.

 

“Assets” means all cash and cash equivalents, marketable securities, accounts
receivable, notes receivable, Personal Property and Real Property of Company,
all Contracts, Leases and Property Warranties to which Company is a party, all
Permits held by Company, all Intellectual Property and all other assets of
Company.

 

“Basket Amount” shall have the meaning set forth in Section 11.5(a) hereof.

 

“Benefit Plans” shall have the meaning set forth in Section 3.19(a) hereof.

 

“Bill of Sale” shall have the meaning set forth in Section 3.9 hereof.

 

“Closing” shall have the meaning set forth in Section 2.2(a) hereof.

 

“Closing Date” shall have the meaning set forth in Section 2.2(a) hereof.

 

“Closing Date Cash Payment” shall have the meaning set forth in Section 2.2(c)
hereof.

 

“Closing Date Purchase Price” shall have the meaning set forth in Section 2.1
hereof.

 

“Closing Date Shares Payment” shall have the meaning set forth in Section 2.2(c)
hereof.

 

“Closing Payment” shall have the meaning set forth in Section 2.2(c) hereof.

 

“Closing Payment Certificate” shall have the meaning set forth in Section 2.3(a)
hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning set forth in the Preamble to this Agreement.

 

“Company Common Stock” shall have the meaning set forth in the Recitals to this
Agreement.

 

“Confidential Information” means any information concerning the business and
affairs of the Company or the Assets, that is not generally available to the
public, including but not limited to know-how, trade secrets, customer lists,
details of customer or consultant contracts, pricing policies, operational
methods and marketing plans or strategies.

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, licenses (and all other contracts,
agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto), to which
Company is a party or which are binding upon Company or the Assets, and

 

2



--------------------------------------------------------------------------------

which are in effect on the date hereof, including, without limitation, those
listed on Schedule 3.13, Schedule 3.22, or Schedule 3.33.

 

“Copyrights” shall have the meaning set forth in the definition of Intellectual
Property contained in this Section 1.

 

“DARPA” shall have the meaning set forth in Section 2.6(a) hereof.

 

“DARPA Contract” shall have the meaning set forth in Section 2.6(a) hereof.

 

“DCAA” means the Defense Contract Audit Agency of the United States Government.

 

“Deed of Assignment” shall have the meaning set forth in Section 3.1(b) hereof.

 

“Determination” shall have the meaning set forth in Section 2.3(b) hereof.

 

“Direct Contract Costs” means, with respect to any period, the aggregate amounts
of labor and other direct expenses, including, without limitation, expenses for
materials, subcontracts, consultants and travel.

 

“Disclosure Schedules” means the disclosure schedules to this Agreement.

 

“Earn-Out Contract” shall have the meaning set forth in Section 2.6(a) hereof.

 

“Earn-Out End Date” shall have the meaning set forth in Section 2.6(a) hereof.

 

“Earn-Out Obligation” shall have the meaning set forth in Section 2.6(a) hereof.

 

“Earn-Out Valuation” means the value of the Purchaser Common Stock equal to the
average closing trading price for Purchaser Common Stock for the five (5)
trading days prior to the distribution of any Purchaser Common Stock by
Purchaser to Sellers in satisfaction of the Earn-Out Obligation.

 

“Effective Time” shall have the meaning set forth in Section 8.1 hereof.

 

“Employment Agreements” shall have the meaning set forth in Section 6.7 hereof.

 

“Environmental Claim” means any claim based upon, arising out of or otherwise in
respect of, any inaccuracy in or any breach of any representation or warranty of
any Seller contained in Section 3.21 hereof and any claim for Losses pursuant to
Section 11.2 hereof.

 

“Environmental Condition” means any contamination or damage to the environment
caused by or relating to the use, handling, storage, treatment, recycling,
generation, transportation, release, spilling, leaching, pumping, pouring,
emptying, discharging, injection, escaping, disposal, dumping or threatened
release of Hazardous Materials by Company or any other Person. With respect to
claims by employees or other third parties, Environmental Condition shall also
include the exposure of persons to amounts of Hazardous Materials.

 

3



--------------------------------------------------------------------------------

“Environmental Laws” means any federal, state, or local law, ordinance, order,
rule, rule of common law, or regulation relating to natural resources,
pollution, protection of human health or the environment, or actual or
threatened releases, discharges, or emissions into the environment or within
structures.

 

“Environmental Noncompliance” means any violation of any Environmental Law.

 

“ERISA” shall have the meaning set forth in Section 3.8 hereof.

 

“ERISA Claim” means any claim based upon, arising out of or otherwise in respect
of, any inaccuracy in or any breach of any representation or warranty of any
Seller or the Company contained in this Agreement related to any Benefit Plan,
including, without limitation, Section 3.19 and any claim for Losses pursuant to
Section 11.3(a).

 

“Escrow Account” shall have the meaning set forth in Section 2.2(c)(i) hereof.

 

“Escrow Agent” shall have the meaning set forth in Section 2.2(c)(i) hereof.

 

“Escrow Agreement” shall have the meaning set forth in Section 2.2(c)(i) hereof.

 

“Estimated Closing Date Balance Sheet” shall have the meaning set forth in
Section 2.3(a) hereof.

 

“Estimated Working Capital” shall have the meaning set forth in Section 2.3(a)
hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Existing Title Policy” shall have the meaning set forth in Section 3.22(g)
hereof.

 

“FCC” shall have the meaning set forth in Section 6.5 hereof.

 

“Financial Statements” shall have the meaning set forth in Section 3.15 hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America as consistently applied by Company.

 

“Government” means the government of the United States of America, its agencies
and instrumentalities.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Government Bid” means any offer made by Company prior to the Closing Date
which, if accepted, would result in a Government Contract.

 

4



--------------------------------------------------------------------------------

“Government Contract” means any prime contract, subcontract, teaming agreement
or arrangement, joint venture, basic ordering agreement, pricing agreement,
letter contract or other similar arrangement of any kind, between Company, on
the one hand, and (a) any Governmental Authority, (b) any prime contractor of a
Governmental Authority in its capacity as a prime contractor, or (c) any
subcontractor with respect to any contract of a type described in clauses (a) or
(b) above, on the other hand. A task, purchase or delivery order under a
Government Contract shall not constitute a separate Government Contract, for
purposes of this definition, but shall be part of the Government Contract to
which it relates.

 

“Government Contract Claim” means any claim based upon, arising out of or
otherwise in respect of, any inaccuracy in or any breach of any representation
or warranty of any Seller or Company contained in this Agreement related to
Government Contracts, including, without limitation, Sections 3.28, 3.29, 3.33
or 3.34, and any claim for Losses pursuant to Section 11.3(b).

 

“Hazardous Materials” means any substance, material, liquid or gas defined or
designated as hazardous or toxic (or by any similar term) under any
Environmental Law, or any other material regulated, or that could result in the
imposition of liability, under any Environmental Law, including, without
limitation, petroleum products and friable materials containing more than one
percent (1.0%) asbestos by weight.

 

“IAI” shall have the meaning set forth in Section 3.1(b) hereof.

 

“Improvements” shall have the meaning set forth in Section 3.22(d) hereof.

 

“Indebtedness Payment” shall have the meaning set forth in Section 2.2(d)(i)
hereof.

 

“Indemnification Valuation” means the value of the Purchaser Common Stock equal
to the average closing trading price for Purchaser Common Stock for the twenty
(20) trading days prior to the distribution of any Purchaser Common Shares in
satisfaction of any indemnification obligation of the Sellers in accordance with
the terms of this Agreement.

 

“Independent Accounting Firm” shall mean Deloitte & Touche LLP, or such other
nationally recognized accounting firm mutually agreed upon by Purchaser and
Sellers; provided, however, that the Independent Accounting Firm may not have a
business relationship with any of the Sellers, Company or Purchaser or any
Affiliate of the Sellers, Company or Purchaser.

 

“Indirect Costs” means any fringe benefits, general and administrative expenses
and overhead expenses.

 

“Instrument of Accession” shall have the meaning set forth in Section 6.13
hereof.

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world, in each case, to the extent owned by,
licensed to, or otherwise used or held for use by Company: (a) patents, patent
applications and the inventions, designs and improvements described and claimed
therein, patentable inventions, and other patent rights (including any
divisionals, continuations, continuations-in-part, substitutions, or reissues
thereof,

 

5



--------------------------------------------------------------------------------

whether or not patents are issued on any such applications and whether or not
any such applications are amended, modified, withdrawn, or refiled)
(collectively, “Patents”); (b) trademarks, service marks, trade dress, trade
names, brand names, Internet domain names, designs, logos, or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration thereof
(collectively, “Trademarks”); (c) copyrights, including all renewals and
extensions, copyright registrations and applications for registration, and
non-registered copyrights (collectively, “Copyrights”); (d) trade secrets,
confidential business information, concepts, ideas, designs, research or
development information, processes, procedures, techniques, technical
information, specifications, operating and maintenance manuals, engineering
drawings, methods, know-how, data, mask works, discoveries, inventions,
modifications, extensions, improvements, and other proprietary rights (whether
or not patentable or subject to copyright, trademark, or trade secret
protection) (collectively, “Trade Secrets”); (e) all web sites and web pages and
related rights, items and documentation related thereto (collectively, “Internet
Assets”); (f) computer software programs, including all source code, object
code, and documentation related thereto (“Software”); and (g) all licenses, and
sublicenses, and other agreements or permissions related to the preceding
property.

 

“Interim Period” shall have the meaning set forth in Section 5.14(b) hereof.

 

“Internet Assets” shall have the meaning set forth in the definition of
Intellectual Property contained in this Section 1.

 

“IP Licenses” shall have the meaning set forth in Section 3.12(a) hereof.

 

“IRS” means Internal Revenue Service.

 

“Key Employees” means Palmer Esau, Fred McDougall, Bill Torpey, Lew Thompson,
Bill Russell, Dick Powers, James Garcia and Keith Forbis.

 

“Knowledge” means (a) with respect to Company, the knowledge after reasonable
inquiry of any officer, employee or director of the Company, (b) with respect to
any Seller, the knowledge of such Seller after reasonable inquiry, and (c) with
respect to any other Person, the actual knowledge of such Person.

 

“Land” shall have the meaning set forth in Section 3.22(d) hereof.

 

“Laws” shall have the meaning set forth in Section 3.6 hereof.

 

“Leases” shall have the meaning set forth in Section 3.22(a) hereof.

 

“Leased Improvements” means all leasehold improvements and fixtures located on
the Leased Premises.

 

“Leased Premises” shall have the meaning set forth in Section 3.22(a) hereof.

 

6



--------------------------------------------------------------------------------

“Liens” means all mortgages, deeds of trust, collateral assignments, security
interests, Uniform Commercial Code financing statements, conditional or other
sales agreements, liens, pledges, hypothecations, and other encumbrances on or
ownership interests in the Assets or the Company Common Stock, as applicable.

 

“Litigation Claim” means any claim based upon, arising out of or otherwise in
respect of, any litigation matters listed on Schedule 3.14, the failure of
Company to have an equal employment opportunity policy and any inaccuracy in or
any breach of any representation or warranty of any Seller or Company contained
in this Agreement related to litigation matters and compliance with laws,
including, without limitation, Sections 3.8 or 3.14, and any claim for Losses
pursuant to Section 11.3(d).

 

“Losses” means all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, penalties, fines, costs, amounts paid in settlement,
liabilities, obligations, Taxes, Liens, losses, expenses, and fees, including
court costs and reasonable attorneys’ fees and expenses.

 

“Material Adverse Effect” means, with respect to Company, any event, fact,
condition, change, circumstance, occurrence or effect, which, either
individually or in the aggregate with all other events, facts, conditions,
changes, circumstances, occurrences or effects, (a) has had, or would reasonably
be expected to have, a material adverse effect on the business, properties,
prospects, assets, liabilities, capitalization, stockholders’ equity, condition
(financial or otherwise), operations, licenses or other franchises or results of
operations of Company, or materially diminish the value of Company or the
Company Common Stock or (b) does or would reasonably be expected to materially
impair or delay the ability of Sellers to perform their obligations under this
Agreement or to consummate the transactions contemplated hereby.

 

“Maximum Earn-Out Cash Payment” shall have the meaning set forth in Section
2.6(a) hereof.

 

“Maximum Earn-Out Consideration” shall have the meaning set forth in Section
2.6(a) hereof.

 

“Maximum Earn-Out Purchaser Common Shares” shall have the meaning set forth in
Section 2.6(a) hereof.

 

“Net Indebtedness Payment” shall have the meaning set forth in Section 2.2(d)
hereof.

 

“Non-Competition, Non-Solicitation and Non-Disturbance Agreements” shall have
the meaning set forth in Section 6.10 hereof.

 

“Notices” shall have the meaning set forth in Section 16 hereof.

 

“Ordinary Course of Business” means, with respect to a Person, an action taken
by such Person if (a) such action is recurring in nature, is consistent with the
past practices of the Person and is taken in the ordinary course of the normal
day-to-day operations of the Person; (b) such action is taken in accordance with
sound and prudent business practices; (c) such action is not

 

7



--------------------------------------------------------------------------------

required to be authorized by the stockholders of such Person, the board of
directors of such Person or any committee of the board of directors of such
Person and does not require any other separate or special authorization of any
nature; and (d) such action is similar in nature and magnitude to actions
customarily taken, without any separate or special authorization, in the
ordinary course of the normal day-to-day operations of comparable entities.

 

“Patents” shall have the meaning set forth in the definition of Intellectual
Property contained in this Section 1.

 

“Permits” means all federal, state, local or foreign permits, grants, easements,
consents, approvals, authorizations, exemptions, licenses, franchises,
certificates, or orders of, any Governmental Authority or any other Person,
required for Company to own the Assets or conduct Company’s business as is now
being conducted.

 

“Permitted Liens” means (a) Liens for Taxes not yet due and payable, (b) Liens
that do not interfere with the use of the properties or assets by Company and
which do not impair the value of such properties or assets, and (c) Liens as of
the date hereof set forth on Schedule 3.9 hereof.

 

“Permitted Use” shall have the meaning set forth in Section 12.5 hereof.

 

“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization, limited liability company, group, Governmental
Authority, and any other person or entity.

 

“Personal Property” means all of the machinery, equipment, tools, vehicles,
furniture, leasehold improvements, office equipment, plant, spare parts, and
other tangible personal property which are owned or leased by Company and used
or useful in the conduct of Company’s business or the operations of Company’s
business including, without limitation, the Personal Property identified on
Schedule 3.10.

 

“Pre-Closing Cash” shall have the meaning set forth in Section 2.2(d) hereof.

 

“Pre-Closing Taxes” shall have the meaning set forth in Section 11.3(c) hereof.

 

“Property Warranties” means all of Company’s rights under any manufacturers’,
vendors’ or other warranties relating to the Assets.

 

“Protest” shall have the meaning set forth in Section 2.6(a) hereof.

 

“Purchase Price” shall have the meaning set forth in Section 2.1 hereof.

 

“Purchaser” shall have the meaning set forth in the Preamble to this Agreement.

 

“Purchaser Common Shares” shall have the meaning set forth in Section 2.1
hereof.

 

“Purchaser Common Stock” shall have the meaning set forth in Section 4.8 hereof.

 

8



--------------------------------------------------------------------------------

“Purchaser Material Adverse Effect” shall have the meaning set forth in Section
4.1 hereof.

 

“Purchaser Parties” shall have the meaning set forth in Section 11.1 hereof.

 

“Purchaser Preferred Stock” shall have the meaning set forth in Section 4.8
hereof.

 

“Purchaser Reports” shall have the meaning set forth in Section 4.7 hereof.

 

“Purchaser Series A Stock” shall have the meaning set forth in Section 4.8
hereof.

 

“Purchaser Series B Stock” shall have the meaning set forth in Section 4.8
hereof.

 

“Purchaser’s Representatives” shall have the meaning set forth in Section 5.5
hereof.

 

“Real Property” shall have the meaning set forth in Section 3.22(d) hereof.

 

“Reasonable Best Efforts” means the efforts that a reasonably prudent Person
would use to achieve a result as expeditiously as possible.

 

“Regulations” means the United States Treasury regulations promulgated under the
Code.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their directors, officers, employees, agents, advisors (including, without
limitation, financial advisors, counsel and accountants) and direct and indirect
controlling persons.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Exchange Act.

 

“Sellers” shall have the meaning set forth in the Preamble to this Agreement.

 

“Seller Parties” shall have the meaning set forth in Section 11.2 hereof.

 

“Service Contracts” shall have the meaning set forth in Section 3.22(d) hereof.

 

“Shareholders’ Voting Agreement” shall have the meaning set forth in Section
6.13 hereof.

 

“Software” shall have the meaning set forth in the definition of Intellectual
Property contained in this Section 1.

 

“Statement Date” shall have the meaning set forth in Section 3.15 hereof.

 

“Target Earn-Out Contract Requirements” shall have the meaning set forth in
Section 2.6(a) hereof.

 

“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added,

 

9



--------------------------------------------------------------------------------

excise, natural resources, severance, stamp, occupation, premium, windfall
profit, environmental, customs, duties, real property, personal property,
capital stock, social security, unemployment, disability, payroll, license,
employee or other withholding, or other tax, of any kind whatsoever, including
any interest, penalties or additions to tax or additional amounts in respect of
the foregoing; it being understood that the foregoing will include any
transferee or secondary liability for a Tax and any liability assumed or arising
as a result of being (or ceasing to be) a member of any Affiliated Group (or
being included or required to be included in any Tax Return relating thereto) or
as a result of any Tax indemnity, Tax sharing, Tax allocation or similar
contract or arrangement.

 

“Tax Claim” means any claim based upon, arising out of or otherwise in respect
of, any inaccuracy in or any breach of any representation or warranty of any
Seller or Company contained in this Agreement related to Taxes, including,
without limitation, Section 3.17, and any claim for Losses pursuant to Section
11.3(c).

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes of
Company or any Affiliates of Company other than Sellers or the administration of
any Laws or administrative requirements relating to any Taxes.

 

“Trademarks” shall have the meaning set forth in the definition of Intellectual
Property contained in this Section 1.

 

“Trade Secrets” shall have the meaning set forth in the definition of
Intellectual Property contained in this Section 1.

 

“Transaction Documents” means this Agreement and each agreement, instrument or
document attached hereto as an Exhibit and the other agreements, certificates
and instruments to be executed by any of the parties hereto in connection with
or pursuant to this Agreement.

 

“Voting Agreement” shall have the meaning set forth in Section 6.12 hereof.

 

“Working Capital” means the difference (whether positive or negative) of (a) the
current assets (other than intangible assets and Pre-Closing Cash) of the
Company as of the Closing Date, minus (b) the current liabilities of the Company
as of the Closing Date, in each case as determined in accordance with GAAP
immediately prior to the consummation of the purchase and sale of the Company
Common Stock contemplated hereby. For purposes of this Agreement: (1) ”current
assets” exclude any receivable from any Seller or any Affiliate of a Seller; (2)
”current liabilities” include (without limitation) the amount of any bonuses
payable on or after the Closing, including, without limitation, any and all
retention bonuses or other bonuses payable upon or after a change in control of
the Company, all liabilities for accrued or deferred Taxes, balance sheet
reserves required under GAAP, including reserves for billings in excess of
revenues, 401(k) plan withholdings and all indebtedness of the Company (whether
classified as long term or short term).

 

10



--------------------------------------------------------------------------------

“Working Capital Threshold” means Two Million Five Hundred Thousand Dollars
($2,500,000).

 

1.2 Certain Interpretive Matters. In this Agreement, unless the context
otherwise requires:

 

(a) words of the masculine or neuter gender shall include the masculine, neuter
and/or feminine gender, and words in the singular number or in the plural number
shall each include the singular number or the plural number;

 

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity;

 

(c) any accounting term used and not otherwise defined in this Agreement or any
Transaction Document has the meaning assigned to such term in accordance with
GAAP;

 

(d) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding or succeeding such term;

 

(e) reference to any law (including statutes and ordinances) means such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder; and

 

(f) any agreement, instrument, insurance policy, statute, regulation, rule or
order defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument, insurance policy, statute,
regulation, rule or order as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes, regulations, rules or orders) by
succession of comparable successor statutes, regulations, rules or orders and
references to all attachments thereto and instruments incorporated therein.

 

The parties further acknowledge and agree that: (i) this Agreement is the result
of negotiations between the parties and shall not be deemed or construed as
having been drafted by any one party, (ii) each party and its counsel have
reviewed and negotiated the terms and provisions of this Agreement (including
any Exhibits and Schedules attached hereto) and have contributed to its
revision, (iii) the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement, and (iv) the terms and provisions of this Agreement shall be
construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
of this Agreement.

 

2. PURCHASE PRICE AND WORKING CAPITAL.

 

2.1 Purchase and Sale of the Company Common Stock and Purchase Price. At the
Closing and upon all of the terms and subject to all of the conditions of this
Agreement,

 

11



--------------------------------------------------------------------------------

Sellers shall sell, transfer, assign and convey to Purchaser, and Purchaser
shall purchase and accept from Sellers, the Company Common Stock. In full
payment for the Company Common Stock, Purchaser shall pay, in the manner
described in Section 2.2(c), at Closing (a) Twenty Six Million Dollars
($26,000,000) plus the amount by which Estimated Working Capital exceeds the
Working Capital Threshold, if applicable, or minus the amount by which the
Working Capital Threshold exceeds Estimated Working Capital, if applicable, such
estimate as determined in accordance with Section 2.3(a) hereof and (b)
1,832,460 shares of Purchaser Common Stock (the “Purchaser Common Shares”) ((a)
and (b) together are referred to as the “Closing Date Purchase Price” and the
Closing Date Purchase Price as adjusted pursuant to the terms of this Agreement,
including by way of illustration but not limitation, the possible payment by
Purchaser to the Sellers of the Earn-Out Consideration, is referred to as the
“Purchase Price”).

 

2.2 Closing and Payments at Closing.

 

(a) The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Holland & Knight, 2099
Pennsylvania Avenue, N.W., Suite 100, Washington, DC 20006, commencing at 10
a.m. local time on the date that is five (5) business days following the
satisfaction or the Purchaser’s waiver of the closing conditions set forth in
Section 6 and the satisfaction or the Company’s waiver of the closing conditions
set forth in Section 7, but in no event earlier than a reasonable period of time
after the date of this Agreement provided, however, that in the event that the
date that is five (5) business days following the satisfaction of the
Purchaser’s waiver of the closing conditions set forth in Section 6 and the
satisfaction of the Company’s waiver of the closing conditions set forth in
Section 7 occurs on or after June 18, 2004, the Closing shall take place on or
after July 1, 2004, subject to the provision of Section 10 (such later date, the
“Closing Date”). Subject to the provisions of Section 10, failure to consummate
the purchase and sale provided for in this Agreement on the date and time and at
the place determined pursuant to this Section 2.2(a) will not result in the
termination of this Agreement and will not relieve any party of any obligation
under this Agreement.

 

(b) Closing Deliverables. At the Closing, (i) Sellers will deliver to Purchaser
the various certificates, instruments, and documents referred to in Section 9.1
below, (ii) Purchaser will deliver to the Sellers the various certificates,
instruments, and documents referred to in Section 9.2 below, (iii) Sellers will
deliver to Purchaser stock certificates representing all of the Company Common
Stock, endorsed in blank or accompanied by duly executed assignment documents;
and (iv) Purchaser will deliver the payments specified in Section 2.2(c) below.

 

(c) Payments at Closing.

 

(i) At the Closing, Purchaser shall make the following payments: (A) One Million
Dollars ($1,000,000) shall be paid by wire transfer of immediately available
funds to an escrow account (the “Escrow Account”) to be established by Purchaser
with SunTrust Bank (the “Escrow Agent”), to be held by the Escrow Agent pursuant
to the terms of an escrow agreement in the form attached hereto as Exhibit A
(the “Escrow Agreement”); (B)

 

12



--------------------------------------------------------------------------------

two-sevenths (2/7ths) of the Purchaser Common Shares shall be delivered to the
Escrow Account; (C) all fees and expenses of counsel, financial advisors,
investment bankers, brokers, finders, accountants and consultants to Sellers and
Company incurred in connection with the transactions hereunder shall be paid to
the extent not paid by the Sellers or the Company prior to Closing (D) all
principal, interest and other amounts owed to Company by any Seller or any
director, officer, employee, trustee or beneficiary of Company as set forth on
Schedule 3.24(a); and (E) the Net Indebtedness Payment as described in Section
2.2(d). The cash portion of the Closing Date Purchase Price minus the payments
described in paragraphs (A), (C), (D) and (E) of this Section 2.2(c) is herein
referred to as the “Closing Date Cash Payment.” The Purchaser Common Shares
minus the payment described in paragraphs (B) of this Section 2.2(c) is herein
referred to as the “Closing Date Shares Payment“ and the Closing Date Cash
Payment plus the Closing Date Shares Payment is herein referred to as the
“Closing Payment.” It is the understanding of the parties hereto that the cash
and Purchaser Common Shares being transferred into the Escrow Account shall in
accordance with the terms and conditions of the Escrow Agreement be held in the
Escrow Account for twenty four (24) months from the Closing.

 

(ii) At the Closing, Purchaser shall pay the Closing Payment as follows: (A) the
pro rata share of the Closing Date Cash Payment applicable to each Seller (as
set forth on Schedule 2.2) shall be paid by wire transfer of immediately
available funds to each Seller to an account designated by him (such account to
be designated at least two (2) business days prior to the Closing Date); and (B)
stock certificates representing the pro rata share applicable to each Seller of
the Closing Date Shares Payment shall be issued and delivered to each Seller in
accordance with Schedule 2.2.

 

(d) Repayment of Indebtedness.

 

(i) For purposes of this Agreement, “Indebtedness Payment” means an amount equal
to, as of the Closing Date, the then outstanding principal of, and accrued and
unpaid interest on, and any premiums, prepayment fees and penalties due upon
prepayment and full satisfaction of, all bank or other third party indebtedness
for borrowed money or capital leases of the Company and its subsidiaries,
including without limitation indebtedness under any bank credit agreement and
any other related agreements but not including any indebtedness (A) of up to
Fifty Two Thousand Six Hundred Forty Two Dollars ($52,642) owed by the Company
as a mortgage on the Real Property, (B) of up to Nine Thousand Five Hundred
Twenty Three Dollars ($9,523) of capital lease obligations, (C) to trade
creditors in the Ordinary Course of Business, or (D) to Employees for
unreimbursed business expenses in the Ordinary Course of Business.

 

(ii) Not later than five (5) business days prior to the Closing, the Sellers
shall deliver to Purchaser a statement setting forth the amount that would be
the Indebtedness Payment were the Closing Date to be the date of such statement,
and the Sellers’ good faith estimate of anticipated borrowings and repayments
through the business day immediately preceding the Closing Date. On the business
day immediately preceding the Closing Date, the Sellers shall deliver to
Purchaser a certificate setting forth (A) the amount of the Indebtedness Payment
or stating that the Indebtedness Payment will be zero, and (B) the amount of
cash on hand at the Company immediately prior to the Closing that will be
utilized to

 

13



--------------------------------------------------------------------------------

pay all or a portion of the Indebtedness Payment (the “Pre-Closing Cash”). The
amount obtained by subtracting the amount set forth in clause (B) from the
amount set forth in clause (A) shall be referred to herein as the “Net
Indebtedness Payment”.

 

(iii) Unless the Net Indebtedness Payment is zero, at the Closing, Purchaser
shall contribute to the Company an amount in cash equal to the Net Indebtedness
Payment, and the Sellers shall cause the Company (A) to pay the lenders an
amount in cash equal to the Indebtedness Payment and (B) to take all other
action necessary to terminate, without any continuing liability of the Company
or its subsidiaries thereunder, all agreements evidencing the borrowings
referred to in this Section and all pledges, mortgages and security interests,
if any, with respect to all such indebtedness, to effect the cancellation of all
notes and other evidence of such indebtedness, to deliver appropriate evidence
of cancellation to the Company and to cause the redelivery of all certificates
of stock held pursuant to any such terminated stock pledge agreements.

 

2.3 Determination of Working Capital.

 

(a) Determination of Estimated Working Capital. Not later than three (3), nor
more than five (5) business days prior to the Closing Date, the Company and
Sellers shall prepare and deliver to Purchaser a certificate certifying the
Company’s and Sellers’ good faith estimate of the Working Capital of Company as
of the Closing Date (“Estimated Working Capital”), and including an estimated
unaudited balance sheet of Company as of the Closing Date (“Estimated Closing
Date Balance Sheet”). (For the avoidance of doubt, Estimated Working Capital
shall exclude any receivables written off by the Company as uncollectible). As
promptly as practicable but not later than one (1) business day prior to the
Closing, Purchaser shall identify any adjustments that it believes are required
to the certificate delivered by Sellers. If Sellers dispute any such
adjustments, Purchaser and Sellers shall use Reasonable Best Efforts to resolve
such dispute, after which Sellers shall re-deliver to Purchaser the certificate
with such adjustments as the parties have agreed are appropriate. The form of
certificate finally delivered pursuant to this Section 2.3(a) and acceptable to
the Purchaser and the Sellers is referred to herein as the “Closing Payment
Certificate.”

 

(b) Determination of Actual Working Capital. Within sixty (60) days after the
Closing Date, Purchaser will prepare and deliver to Sellers a certificate,
signed by Purchaser, certifying Purchaser’s determination of the actual Working
Capital of the Company as of the Closing Date, and identifying any adjustments
to the Purchase Price as a result of such amounts being greater or less than the
amounts set forth on the Closing Payment Certificate. If Sellers do not object
to Purchaser’s certificate within thirty (30) days after receipt, or accepts
such certificate during such thirty (30) day period, the Purchase Price shall be
adjusted as set forth in Purchaser’s certificate, and payment made in accordance
with Section 2.5. If Sellers object to the Purchaser’s certificate, Sellers
shall notify Purchaser in writing of such objection within thirty (30) days
after Sellers’ receipt thereof (such notice setting forth in reasonable detail
the basis for such objection). During such thirty (30) day period, Purchaser
shall permit Sellers and/or any accountant engaged by Sellers at their sole
discretion and cost, including by way of illustration but not limitation, the
current accountants of the Company, access to such work papers, information and
supporting documentation relating to the preparation of Purchaser’s

 

14



--------------------------------------------------------------------------------

certificate, as may be reasonably requested by Sellers and/or their accountants
to permit Sellers and/or their accountants to review in detail the manner in
which Purchaser’s certificate was prepared. Purchaser and Sellers shall
thereafter negotiate in good faith to resolve any such objections. If Purchaser
and Sellers are unable to resolve all of such differences within twenty (20)
calendar days of Purchaser’s receipt of Sellers’ objections, the items in
dispute may be referred by any party for determination as promptly as
practicable to the Independent Accounting Firm, which shall be jointly engaged
by Purchaser, on the one hand, and Sellers, on the other hand, pursuant to an
engagement letter in customary form which each of Purchaser and Sellers shall
execute; provided, however, that such engagement letter shall specifically
provide that the Independent Accounting Firm owes fiduciary duties to Sellers
and Purchaser. If Deloitte & Touche LLP is unable to serve as the Independent
Accounting Firm, and Purchaser and Sellers have failed to reach agreement on a
replacement Independent Accounting Firm within ten (10) calendar days following
the termination of the twenty (20) calendar-day period referred to in the
immediately preceding sentence, then Sellers and Purchaser shall cooperate in
causing a replacement Independent Accounting Firm to be selected by the American
Arbitration Association. At the time that the Independent Accounting Firm or any
replacement Independent Accounting Firm is selected, Sellers and Purchaser shall
represent and warrant to each other that the Independent Accounting Firm or
replacement Independent Accounting Firm, as applicable, that has been selected,
does not have a business relationship with any of the Sellers, Company or
Purchaser or any Affiliate of the Sellers, Company or Purchaser. The Independent
Accounting Firm shall prescribe procedures for resolving the disputed items and
in all events shall make a written determination, with respect to such disputed
items only, whether and to what extent, if any, the Closing Payment Certificate
and the accompanying calculations of the Working Capital and/or liabilities of
Company at Closing require adjustment based on the terms and conditions of this
Agreement (the “Determination”). The Determination shall be based solely on
presentations with respect to such disputed items by Purchaser and Sellers to
the Independent Accounting Firm and not on the Independent Accounting Firm’s
independent review; provided, that such presentations shall be deemed to
include, without limitation, any work papers, records, accounts or similar
materials delivered to the Independent Accounting Firm by Purchaser or Sellers
in connection with such presentations and any materials delivered to the
Independent Accounting Firm in response to requests by the Independent
Accounting Firm. Each of Purchaser and Sellers shall use its Reasonable Best
Efforts to make its presentation as promptly as practicable following submission
to the Independent Accounting Firm of the disputed items, and each such party
shall be entitled, as part of its presentation, to respond to the presentation
of the other party and any question and requests of the Independent Accounting
Firm. Purchaser and Sellers shall instruct the Independent Accounting Firm to
deliver the Determination to Purchaser and Sellers no later than thirty (30)
calendar days following the date on which the disputed items are referred to the
Independent Accounting Firm. In deciding any matter, the Independent Accounting
Firm (i) shall be bound by the provisions of this Section 2.3(b), (ii) may not
assign a value to any item greater than the greatest value for such item claimed
by either Purchaser or Sellers or less than the smallest value for such item
claimed by Purchaser or Sellers, and (iii) shall be bound by the express terms,
conditions and covenants set forth in this Agreement, including the definition
of Working Capital contained herein. In the absence of fraud or manifest error,
the Determination shall be conclusive and binding upon Purchaser and Sellers.
The Independent Accounting Firm shall consider only those items and amounts in
the Purchaser’s certificate which Purchaser and

 

15



--------------------------------------------------------------------------------

 

Sellers were unable to resolve. All fees and expenses (including reasonable
attorney’s fees and expenses and fees and expenses of the Independent Accounting
Firm) incurred in connection with any dispute over Purchaser’s certificate shall
be borne by the parties based on the percentage which the portion of the
contested amount not awarded to each party bears to the amount actually
contested by such party.

 

2.4 Adjustment to Purchase Price. The Working Capital amount determined in
accordance with Section 2.3(b) (the “Actual Working Capital”) shall be used to
calculate post-Closing adjustments to the Purchase Price. If the Actual Working
Capital exceeds the Estimated Working Capital, then Purchaser shall pay Sellers
pro rata in accordance with their ownership percentages set forth on Schedule
2.2 an amount equal to such excess difference. If the Estimated Working Capital
exceeds the Actual Working Capital, then Sellers, pro rata in accordance with
Schedule 2.2 shall pay Purchaser an amount equal to such deficiency. All
payments to be made to either Purchaser or Sellers pursuant to this Section 2.4
shall be made by wire transfer of immediately available funds to Sellers’
accounts or Purchaser’s account, as applicable, within three (3) business days
after the date on which Actual Working Capital is finally determined pursuant to
Section 2.3 above.

 

2.5 Bonus Payments On or Before Closing . Company shall pay, on or before the
Closing, any severance or bonus payments required to be paid to employees for
employees who cease their employment as of or prior to Closing.

 

2.6 Earn-Out.

 

(a) If prior to the Closing Date, (i) the Company has elected to protest the
March 2004 loss of the Defense Advanced Research Projects Agency (“DARPA”)
Contract – solicitation number N00174-03-R-0044 (the “DARPA Contract”) through
litigation or other administrative procedure (the “Protest”), (ii) such Protest
has not been finally and non-appealably resolved as of the Closing Date and
(iii) as a result of such Protest the Company, or any of its successors or
Affiliates, is, on or before the final and non-appealable resolution of the
Protest (“Earn-Out End Date”), awarded a contract by DARPA (the “Earn-Out
Contract”) for similar work as the DARPA Contract and for the same customer as
the DARPA Contract, with such work being of at least the same value as the DARPA
Contract, namely with an estimated total gross revenue during the term of the
Earn-Out Contract of at least Thirty One Million Two Hundred Thirteen Thousand
Eight Hundred Fifty Dollars ($31,213,850) (the “Target Earn-Out Contract
Requirements”), then Purchaser shall have an obligation (the “Earn-Out
Obligation”) to pay to the Sellers, within sixty (60) business days after the
final and non-appealable award of the Earn-Out Contract to the Company, or any
of its successors or Affiliates, (i) Five Hundred Thousand Dollars ($500,000)
(the “Maximum Earn-Out Cash Payment”) and (ii) such number of shares of
Purchaser Common Stock having a value of One Million Five Hundred Thousand
Dollars ($1,500,000), with such value being determined in accordance with the
Earn-Out Valuation (the “Maximum Earn-Out Purchaser Common Shares”) ((i) and
(ii) together are referred to as the “Maximum Earn-Out Consideration”). In the
event that the actual estimated total gross revenue during the term of the
Earn-Out Contract (the “Actual Earn-Out Contract Requirements”) is for a greater
amount of estimated total gross revenue during the term of the Earn-Out Contract
than the Target Earn-Out Contract Requirements, Purchaser shall have an

 

16



--------------------------------------------------------------------------------

Earn-Out Obligation to the Sellers equal to the Maximum Earn-Out Consideration.
In the event that the Actual Earn-Out Contract Requirements are for a lower
amount of estimated total gross revenue during the term of the Earn-Out Contract
than the Target Earn-Out Contract Requirements, Purchaser shall have a reduced
Earn-Out Obligation to the Sellers (the “Actual Earn-Out Consideration”)
determined as follows: The Maximum Earn-Out Consideration shall be multiplied by
a fraction, the numerator of which shall be the Actual Earn-Out Contract
Requirements and the denominator shall be the Target Earn-Out Contract
Requirements, but in no event shall the Actual Earn-Out Consideration be greater
than the Maximum Earn-Out Consideration. The Actual Earn-Out Consideration shall
be paid (i) twenty five percent (25%) in cash (the “Actual Earn-Out Cash
Payment”) and (ii) seventy five percent (75%) in shares of Purchaser Common
Stock, with such value being determined in accordance with the Earn-Out
Valuation (the “Actual Earn-Out Purchaser Common Shares”). In no event shall
Purchaser be obligated to issue or deliver any fractional shares of Purchaser
Common Stock. All obligations on Purchaser to issue and deliver Purchaser Common
Stock shall be rounded down to the nearest whole number and Purchaser shall pay
cash for what would have been an obligation to deliver a fractional share. In
the event that Purchaser or the Company or any of their successors or Affiliates
are awarded any contract by DARPA unrelated to the Protest, Purchaser shall have
no Earn-Out Obligation to the Sellers. Any dispute between Purchaser and the
Sellers regarding whether Purchaser shall or shall not have an Earn-Out
Obligation to the Sellers shall be resolved by the Independent Accounting Firm
in a similar manner as set forth in Section 2.3(b) above.

 

(b) Purchaser shall pay the Actual Earn-Out Consideration or the Maximum
Earn-Out Consideration, as the case may be, as follows: (A) the pro rata share
of the Actual Earn-Out Cash Payment or the Maximum Earn-Out Cash Payment, as the
case may be, applicable to each Seller (as set forth on Schedule 2.2) shall be
paid by wire transfer of immediately available funds to each Seller to an
account designated by him; and (B) stock certificates representing the pro rata
share applicable to each Seller of an aggregate of the Actual Earn-Out Purchaser
Common Shares or the Maximum Earn-Out Purchaser Common Shares, as the case may
be, shall be issued and delivered to each Seller in accordance with Schedule
2.2.

 

2.7 Form of Payments. All cash payments hereunder shall be made by delivery to
the recipient by depositing, by bank wire transfer, the required amount (in
immediately available funds) in an account of the recipient, which account shall
be designated by the recipient in writing at least three (3) business days prior
to the date of the required payment; provided, that, in the case of each payment
to be made to Sellers hereunder, such payments shall be made pro rata based on
the number of shares of Company Common Stock owned by each of Sellers as
reflected in Schedule 2.2 hereto.

 

3. REPRESENTATIONS AND WARRANTIES OF COMPANY AND SELLERS. Company and each of
Sellers jointly and severally represent and warrant to Purchaser the following
matters. For purposes of Sections 3.6 through and including 3.14, Section 3.16,
Sections 3.17 through and including 3.22, Sections 3.24 through and including
3.30 and Sections 3.33 through and including 3.37 (including all definitions
referenced therein), the term “Company” shall also be deemed to include any
Person in which Company currently holds, or in the past held, an interest. These
representations and warranties, and the information in the Disclosure Schedules
referenced therein, are current as of the date of this Agreement and as of

 

17



--------------------------------------------------------------------------------

the Closing Date except to the extent that a representation, warranty or
Schedule expressly states that such representation or warranty, or information
in such Schedule, is current only as of an earlier date or as of the date of
this Agreement.

 

3.1 Organization.

 

(a) Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Maryland, and is qualified or registered
to do business in each jurisdiction in which the nature of its business or
operations would require such qualification or registration. The Company is
qualified or registered to do business in each jurisdiction listed on Schedule
3.1. The Company has full power and authority to own, lease and operate its
property and Company has full corporate power and authority to carry on its
business as now conducted and to enter into and to perform this Agreement. The
address of Company’s principal office and all of Company’s additional places of
business are listed on Schedule 3.1. Except as set forth on Schedule 3.1, during
the past five (5) years, Company has not been known by or used any corporate,
fictitious or other name in the conduct of Company’s business or in connection
with the use or operation of the Assets.

 

(b) Company has no Affiliates other than Information Analysis, Inc. (“IAI”). IAI
has no contracts, agreements, arrangements, bonds, notes, indentures, mortgages,
debt instruments, licenses, franchises, leases, assets or other instruments,
obligations, rights or entitlements of any kind, written or oral (including any
amendments and other modifications thereto), with Company, which are used by
Company or which are useful or of benefit to Company, except for IAI’s
Trademarks; provided, however, that prior to Closing, IAI’s entire right, title
and interest in and to such Trademarks will be transferred and assigned by IAI
to Company without cash consideration free and clear of any and all Liens in
accordance with the terms and conditions of that certain deed of assignment
agreement in the form attached hereto as Exhibit K (the “Deed of Assignment”).

 

3.2 Authorization; Corporate Documentation.

 

(a) Company and each Seller has the requisite corporate or other power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement and the other Transaction
Documents by Company and each Seller, and Company’s and each Seller’s
consummation of the transactions contemplated hereby, have been duly authorized
by all requisite corporate or other action of Company and each Seller.

 

(b) The copies of the Articles of Incorporation of Company and all amendments
thereto, as certified by the State of Maryland State Department of Assessments
and Taxation, and the Bylaws of Company, as amended to date and certified by its
corporate secretary, copies of which have heretofore been delivered to
Purchaser, are true, complete and

 

18



--------------------------------------------------------------------------------

 

correct copies of the Articles of Incorporation and Bylaws of Company, as
amended through and in effect on the date hereof and as of the Closing Date.

 

(c) The minute books and records of the corporate proceedings of Company, copies
of which have been delivered to Purchaser and originals of which will be
delivered to Purchaser on the Closing Date are true, correct and complete. There
have been no changes, alterations or additions to such minute books and records
of the corporate proceedings of Company on or prior to the Closing Date that
have not been furnished to Purchaser’s counsel.

 

3.3 Title to the Company Common Stock. Sellers own good, valid and marketable
title to the Company Common Stock, free and clear of any and all Liens
(including any spousal interests (community or otherwise)) and upon delivery of
the Company Common Stock to Purchaser on the Closing Date in accordance with
this Agreement and upon Purchaser’s delivery of the Closing Payment to the
Sellers at the Closing pursuant to Section 2.2(c), the entire legal and
beneficial interest in the Company Common Stock and good, valid and marketable
title to the Company Common Stock, free and clear of all Liens (including any
spousal interests (community or otherwise)), will pass to Purchaser. There are
no actual or potential Liens on the Company Common Stock or Assets and there are
no actual or potential Losses to Company as a result of (i) Company having done
business in other than its legal corporate name or (ii) the existence of Brogan
Associates, Inc., a Commonwealth of Pennsylvania corporation.

 

3.4 Capitalization. The authorized capital stock of Company consists of one
thousand (1,000) shares of Series A Common Stock, having no par value per share
and one thousand (1,000) shares of Series B Common Stock, having no par value
per share. Schedule 3.4 sets forth, as of the date hereof, all of the issued and
outstanding Company Common Stock and the owners of record of such Company Common
Stock. The Company Common Stock to be delivered by Sellers to Purchaser
constitutes all outstanding shares of capital stock of Company and there are no
outstanding options or other rights to subscribe for or purchase any capital
stock or other equity interests of Company or securities convertible into or
exchangeable for, or that otherwise confer on the holder any right to acquire
any capital stock of Company. The Company Common Stock (i) has been duly and
validly issued; (ii) is fully paid and nonassessable; (iii) is held beneficially
and of record by Sellers; and (iv) was not issued in violation of any preemptive
rights or rights of first refusal or first offer. There are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
Company, nor are there any voting trusts, proxies, shareholder agreements or any
other agreements or understandings with respect to the voting of the Company
Common Stock. There are no options, warrants or other rights to subscribe for or
purchase any capital stock or other equity interests of Company or securities
convertible into or exchangeable for, or that otherwise confer on the holder any
right to acquire any capital stock of Company, or preemptive rights or rights of
first refusal or first offer nor are there any contracts, commitments,
agreements, understandings, arrangements or restrictions to which Company or any
Seller is a party or by which Company or any Seller is bound relating to any
shares of the Company Common Stock or any other equity securities of Company,
whether or not outstanding. All of the Company Common Stock and other securities
of Company have been granted, offered, sold and issued in compliance with all
applicable foreign, state and federal securities Laws.

 

19



--------------------------------------------------------------------------------

3.5 Binding Agreement. This Agreement has been duly executed by Company and
Sellers and delivered to Purchaser, and constitutes the legal, valid and binding
agreement of Company and Sellers, enforceable against Company and Sellers in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other Laws affecting creditors’ rights generally and
the exercise of judicial discretion in accordance with general equitable
principles. Upon execution and delivery at the Closing by Company and/or each
Seller which is a party thereto, each other Transaction Document to which
Company or any Seller is, or is specified to be, a party, will be duly and
validly executed by Company and each Seller which is a party thereto and
delivered to Purchaser on the Closing Date, and will constitute (assuming, in
each case, the due authorization, execution and delivery by each other party
thereto) each Seller’s and Company’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or other Laws affecting creditors’
rights generally and the exercise of judicial discretion in accordance with
general equitable principles.

 

3.6 No Breach. Except as set forth on Schedule 3.6, the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby by Company and
Sellers do not and will not (A) violate or conflict with Company’s Articles of
Incorporation or Bylaws, any organizational or other constituent document of any
Seller or any law, statute, rule, regulation, ordinance, code, directive, writ,
injunction, settlement, permit, license, decree, judgment or order
(collectively, “Laws”) of any Governmental Authority to which Company, Sellers,
the Company Common Stock or the Assets are subject, or by which Company,
Sellers, the Company Common Stock or Assets may be bound, (B) (with or without
giving notice or the lapse of time or both) breach or conflict with, constitute
or create a default, or give rise to any right of termination, cancellation or
acceleration under, any of the terms, conditions or provisions of any Contract,
agreement, or other commitment to which Company or Sellers is a party or by
which Company, Sellers, the Company Common Stock or the Assets may be bound, (C)
result in the imposition of a Lien on the Company Common Stock or the Assets or
(D) require any filing with, or Permit, consent or approval of, or the giving of
any notice to, any Governmental Authority or third party.

 

3.7 Permits. Company owns or possesses all right, title and interest in all
Permits required to own the Assets and conduct Company’s business as now being
conducted and as presently proposed to be conducted. All Permits of Company are
listed on Schedule 3.7 and are valid and in full force and effect. No loss or
expiration of any Permit is pending or, to the Knowledge of any Seller or
Company, threatened or reasonably foreseeable (including, without limitation, as
a result of the transactions contemplated hereby) other than expiration in
accordance with the terms thereof, which terms do not cause such Permit to
expire as a result of the consummation of the transactions contemplated hereby.

 

3.8 Compliance With Laws. Except as set forth in Schedule 3.8, Company and
Sellers have complied with all Laws of any Governmental Authority applicable to
Company, the Company Common Stock, its business and the Assets. Specifically,
but without limitation, Company and Sellers have, in the conduct of Company’s
business, complied with International Traffic in Arms Regulation and all
applicable Laws relating to the employment of labor, including those concerning
wages, hours, equal employment opportunity, pension and welfare

 

20



--------------------------------------------------------------------------------

benefit plans (including the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder (“ERISA”)) and the payment
of Social Security and similar taxes, and Company is not liable for any
arrearages of wages or any tax penalties due to any failure to comply with any
of the foregoing.

 

3.9 Title to and Sufficiency of Assets. Except as set forth on Schedule 3.9,
Company has good and marketable title to all of the Assets (excluding
Intellectual Property which is addressed in Section 3.12 hereof), free and clear
of all Liens other than Permitted Liens. The Assets constitute all of the
assets, rights and properties that are used in the operation of Company’s
business as it is now conducted or that are used or held by Company for use in
the operation of Company’s business. Except as set forth on Schedule 3.9,
immediately following the Closing, all of the Assets will be owned, leased or
available for use by Purchaser on terms and conditions substantially identical
to those under which, immediately prior to the Closing, Company owns, leases,
uses or holds available for use such Assets. Prior to Closing, Company shall
transfer to Sellers those specific Assets listed on Schedule 3.9 in accordance
with the terms and conditions of that certain bill of sale agreement in the form
attached hereto as Exhibit H (the “Bill of Sale”).

 

3.10 Condition of Personal Property. Except as set forth in Schedule 3.10, all
items of Personal Property with a value greater than One Thousand Dollars
($1,000) individually used or useful in the operation of Company’s business, are
in good operating condition and repair (reasonable wear and tear excepted), and
are suitable for their intended use.

 

3.11 Accounts Receivable. All accounts receivable of Company shown on all
balance sheets included in the Financial Statements arose from sales actually
made or services actually performed in the Ordinary Course of Business and are
valid receivables. All accounts receivable of the Company as of April 23, 2004
are set forth on Schedule 3.11 and (i) are subject to no valid setoffs or
counterclaims and (ii) have been collected or are fully collectible according to
their terms in amounts not less than the aggregate amounts thereof carried on
the books of Company.

 

3.12 Intellectual Property.

 

(a) Disclosure.

 

(i) Schedule 3.12(a)(i) sets forth all United States and foreign patents and
patent applications, trademark and service mark registrations and applications,
internet domain name registrations and applications, and copyright registrations
and applications owned or licensed by Company or otherwise used or held for use
by Company, specifying as to each item, as applicable: (A) the nature of the
item, including the title; (B) the owner of the item; (C) the jurisdictions in
which the item is issued or registered or in which an application for issuance
or registration has been filed; and (D) the issuance, registration or
application numbers and dates.

 

(ii) Schedule 3.12(a)(ii) sets forth all licenses, sublicenses and other
agreements or permissions (“IP Licenses”) under which Company is a licensee or

 

21



--------------------------------------------------------------------------------

otherwise is authorized to use or practice any Intellectual Property, and for
each such IP License, describes (A) the applicable Intellectual Property
licensed, sublicensed or used and (B) the scope of such licenses, sublicenses
and other agreements or permissions granted.

 

(b) Ownership. Company owns, free and clear of all Liens, has valid and
enforceable rights in, and/or has the unrestricted right to use, sell, license,
transfer or assign, all Intellectual Property, except for the Intellectual
Property that is the subject of the IP Licenses.

 

(c) Licenses. Company has a valid and enforceable license to use all
Intellectual Property that is the subject of the IP Licenses. Company has
substantially performed all material obligations imposed on it in the IP
Licenses, has made all payments required to date, and is not, nor to Company’s
Knowledge is another party thereto, in material breach or default thereunder in
any respect, nor is there any event which with notice or lapse of time or both
would constitute a material default thereunder. The continued use by the
Purchaser of the Intellectual Property that is the subject of the IP Licenses is
not restricted by any applicable license.

 

(d) Registrations. All registrations for Copyrights, Patents and Trademarks are
valid and in force, and all applications to register any Copyrights, Patents and
Trademarks are pending and in good standing, all without challenge of any kind.

 

(e) Claims.

 

(i) No claim or action is pending or threatened and neither Company nor any
Seller knows of any basis for any claim that challenges the validity,
enforceability, ownership, or right to use, sell, license or sublicense any
Intellectual Property, and no item of Intellectual Property is subject to any
outstanding order, ruling, decree, stipulation, charge or agreement restricting
in any manner the use, the licensing, or the sublicensing thereof.

 

(ii) Neither Company nor any Seller has received any notice that it has
infringed upon or otherwise violated the intellectual property rights of third
parties or received any claim, charge, complaint, demand or notice alleging any
such infringement or violation, or knows of any basis for any such claim.

 

(iii) No third party is infringing upon or otherwise violating any Intellectual
Property.

 

(iv) Company’s products have been marked as required by the applicable Patent
statute and Company has given the public notice of its Copyrights and notice of
its Trademarks as required by the applicable Trademark and Copyright statutes.

 

(f) No Infringement of Intellectual Property of Others. To the Knowledge of
Company and Sellers, none of the Intellectual Property, products or services
owned, used, developed, provided, sold or licensed by Company, or made for, used
or sold by or licensed to Company by any Person infringe upon or otherwise
violate any intellectual property rights of any third party.

 

22



--------------------------------------------------------------------------------

(g) Administration and Enforcement. Company has taken all reasonable actions to
maintain and protect the Intellectual Property.

 

(h) Software. All Software owned by Company is described in Schedule 3.12(h).
Except as set forth on Schedule 3.12(h), (i) such Software is not subject to any
transfer, assignment, site, equipment, or other operational limitations; (ii) to
the Knowledge of Company and Sellers, Company has the most current copy or
release of the Software so that the same may be subject to registration in the
United States Copyright Office; (iii) the Software includes all information
sufficient to use such Software in the conduct of the business or operations of
Company as of the date of this Agreement; (iv) there are no agreements or
arrangements in effect with respect to the marketing, distribution, licensing or
promotion of the Software by any third party; and (v) the Software is free from
any material defect and, to the Knowledge of Company and Sellers, does not
contain any mechanism for viruses, worms, time bombs, or unauthorized backdoor
access that could be used to interfere with the operation of such Software, and
performs in general conformance with its documentation as respects the
functionality and purposes for which such Software is currently used by Company.

 

(i) Trade Secrets. Except as disclosed on Schedule 3.12(i) or as required
pursuant to the filing of any Patent application, regarding Company’s Trade
Secrets: (i) Company has taken all commercially reasonable actions to protect
such Trade Secrets from unauthorized use or disclosure; (ii) to the Knowledge of
Company and Sellers, there has not been an unauthorized use or disclosure of
such Trade Secrets; (iii) Company has the sole and exclusive right to bring
actions for infringement or unauthorized use of such Trade Secrets; (iv) to the
Knowledge of Company and Sellers, none of such Trade Secrets infringes upon or
otherwise violates valid and enforceable intellectual property or trade secrets
of others; and (v) Company is not, nor as a result of the execution and delivery
of this Agreement or the performance of its obligations hereunder, will be, in
violation of any agreement relating to such Trade Secrets.

 

(j) Employees, Consultants and Other Persons. As of the date hereof, each
present or past employee, officer, consultant or any other Person who developed
any part of any Intellectual Property, either: (i) is a party to an agreement
that conveys or obligates such Person to convey to Company any and all right,
title and interest in and to all Intellectual Property developed by such Person
in connection with such Person’s employment with or engagement on behalf of the
Company; (ii) as to copyrighted or copyrightable material created in the course
of such Person’s employment with or engagement on behalf of Company is a party
to a “work made for hire” agreement pursuant to which Company is deemed to be
the original owner/author of all proprietary rights in such material; or (iii)
otherwise has by operation of law vested in Company any and all right, title and
interest in and to all such Intellectual Property developed by such Person in
connection with such Person’s employment with, or engagement on behalf of,
Company. Company and Sellers have, in accordance with Section 3.27(a) hereof,
provided Purchaser true and complete copies of all written Contracts referenced
in subsections (i) and (ii) above.

 

(k) Employee Breaches. To the Knowledge of Sellers and Company, no employee of
Company has transferred Intellectual Property or confidential or proprietary

 

23



--------------------------------------------------------------------------------

information to Company or to any third party in violation of any law or any term
of any employment agreement, Patent or invention disclosure agreement or other
contract or agreement relating to the relationship of such employee with Company
or any prior employer.

 

(l) Related Parties; etc. Company does not use any Intellectual Property owned
by any director, officer, employee or consultant of Company. At no time during
the conception or reduction to practice of any of the Intellectual Property
owned by Company was any developer, inventor or other contributor to such
Intellectual Property operating under any grants from any Governmental Authority
or subject to any employment agreement, invention assignment, nondisclosure
agreement or other contract with any Person that could adversely affect the
rights of Company to any Intellectual Property.

 

(m) Transfer. The execution by Company and Sellers of this Agreement will not
result in the loss or impairment of the rights of Company to own or use any of
the Intellectual Property, and Company is not, nor as a result of the execution
and delivery of this Agreement or the performance of its obligations hereunder
will be, in violation of any IP License.

 

3.13 Contracts. Schedule 3.13 identifies or describes all of the Contracts
(including, but not limited to, all Contracts relating to Intellectual Property
but excluding all Government Contracts and Leases) in effect on the date of this
Agreement that provide for continuing obligations by or rights of any party
thereto. Company and Sellers have provided Purchaser true and complete copies of
all written Contracts set forth on Schedule 3.13 (including any and all
amendments and other modifications to such Contracts) and true and correct
summaries of all non-written Contracts set forth on Schedule 3.13 (including
such oral Contracts related to Intellectual Property). All of Company’s oral
Contracts are identified in the Disclosure Schedules, other than those oral
Contracts which (a) may be terminated at any time without any requirement that
the Company make any payments thereunder except in connection with products
purchased or services rendered prior to the date of termination and (b) do not
relate to Intellectual Property. Company has all the Contracts it needs to carry
on Company’s business as now being conducted. All of the Contracts set forth on
Schedule 3.13 are in full force and effect, and are valid, binding, and
enforceable in accordance with their terms, except to the extent that the
enforceability thereof may be affected by bankruptcy, insolvency, or similar
laws affecting creditors’ rights generally or by court-applied equitable
principles. There exists no breach, default or violation on the part of Company
or, to the Knowledge of Company or Sellers, on the part of any other party to
any Contract set forth on Schedule 3.13 nor has Company received notice of any
breach, default or violation. Except as expressly identified on Schedule 3.13,
(i) Company has not received notice of an intention by any party to any Contract
set forth on Schedule 3.13 that provides for a continuing obligation by any
party thereto on the date hereof to terminate such Contract or amend the terms
thereof, other than modifications in the Ordinary Course of Business that do not
adversely affect Company and (ii) the consummation of the transactions
contemplated by this Agreement will not affect the validity, enforceability and
continuation of the Contracts set forth on Schedule 3.13 on the same terms
applicable to such Contracts as of the date hereof. Company has not waived any
rights under any Contract set forth on Schedule 3.13. To the Knowledge of
Sellers and Company, no event has occurred which either entitles, or would, with
notice or lapse of time or both, entitle any party to any Contract set

 

24



--------------------------------------------------------------------------------

forth on Schedule 3.13 (other than Company) to declare breach, default or
violation under any Contract or to accelerate, or which does accelerate, the
maturity of any indebtedness of Company under any such Contract. There are no
existing powers of attorney executed on behalf of Company.

 

3.14 Litigation. Except as described on Schedule 3.14, there is no litigation,
proceeding (arbitral or otherwise), claim, action, suit, judgment, decree,
settlement, rule or order or investigation of any nature pending, rendered since
January 1, 2001, or, to Company’s or Sellers’ Knowledge, threatened by or
against Company, its directors, officers or stockholders (provided that any
litigation involving the directors, officers or stockholders of Company must be
related to Company’s business, the Company Common Stock or the Assets),
Company’s business, the Company Common Stock or the Assets. The items listed on
Schedule 3.14 will not have, either individually or in the aggregate, have a
Material Adverse Effect on Company. There are no writs, injunctions, decrees,
arbitration decisions, unsatisfied judgments or similar orders outstanding
against Company, the Company Common Stock, Company’s business or the Assets.

 

3.15 Financial Statements. Schedule 3.15 sets forth true, correct and complete
copies of (a) the audited balance sheet, income statement and statement of cash
flows of Company as of and for the year ended June 30, 2001 (including any
related notes and schedules), (b) the audited balance sheet, income statement
and statement of cash flows of Company as of and for the year ended June 30,
2002 (including any related notes and schedules), (c) the audited balance sheet,
income statement and statement of cash flows of Company as of and for the year
ended June 30, 2003 (including any related notes and schedules) and (d)
unaudited balance sheet, income statement and statement of cash flows of Company
as of March 26, 2004 (the “Statement Date”) and for the period from July 1, 2003
to March 26, 2004 (collectively, the “Financial Statements”). For purposes of
this Agreement, the Estimated Closing Date Balance Sheet, when delivered, shall
be included in the definition of Financial Statements. The Financial Statements
were prepared in accordance with the books and records of Company, are true,
correct and complete in all material respects, and present fairly the financial
condition and the results of operations of Company as of the respective dates
thereof. The Financial Statements have been prepared in accordance with GAAP,
consistently applied throughout and among the periods indicated (provided that
the unaudited statements do not contain footnotes required by GAAP).

 

3.16 Liabilities. Company has no liabilities, obligations or commitments of any
nature (whether absolute, accrued, contingent or otherwise, whether matured or
unmatured and whether due or to become due), including, without limitation, tax
liabilities due or to become due, except (a) liabilities that are accrued and
reflected on the unaudited balance sheet and statement of income of Company as
of and for the period ended on the Statement Date, (b) liabilities that are
listed on Schedule 3.16 to this Agreement, (c) liabilities that have arisen in
the Ordinary Course of Business (other than liabilities for breach of any
Contract) and which do not, individually or in the aggregate have a Material
Adverse Effect on Company since the Statement Date, or (d) obligations to
perform after the date hereof any Contracts which are required to be or are
disclosed on Schedule 3.13. Company is not a guarantor nor is it otherwise
liable for any obligation (including indebtedness) of any other Person. No
Seller has any claim or action against Company (other than a claim for
compensation due in the Ordinary Course of

 

25



--------------------------------------------------------------------------------

Business to the extent that such amount is reflected on the Estimated Closing
Date Balance Sheet).

 

3.17 Tax Matters.

 

(a) All Tax Returns of or with respect to the Company have been properly
prepared and timely filed. All such Tax Returns are true, correct and complete
in all material respects. The Company has paid or withheld (or caused to be paid
or withheld) all Taxes shown on such Tax Returns as due and payable.

 

(b) Company has fully and timely paid (or adequately reserved for in the
Ordinary Course of Business) Taxes owed by Company for all taxable periods
through and including the Closing Date, except for such Taxes, if any, as are
being contested in good faith.

 

(c) Company has given or otherwise made available to Purchaser true, correct and
complete copies of all Tax Returns, examination reports and statements of
deficiencies for Company’s past three years.

 

(d) Company has made all required estimated Tax payments sufficient to avoid any
underpayment penalties.

 

(e) None of the Sellers is a “foreign person” within the meaning of Section 1445
of the Code.

 

(f) Except as set forth on Schedule 3.17(f), neither the Company nor its
predecessor is now or has at any time been a member of any affiliated,
consolidated, combined or unitary group as defined in Section 1504 of the Code
and the Treasury regulations promulgated thereunder.

 

(g) Company is not a party to any agreement relating to the sharing, allocation
or indemnification of Taxes, or any similar agreement, contract or arrangement
(collectively, “Tax Sharing Agreements”), and does not have any liability for
Taxes of any Person as a transferee or successor, by contract, or otherwise.

 

(h) There are no outstanding agreements, waivers or arrangements extending the
statutory period of limitations applicable to any claim for, or the period for
the collection or assessment of, Taxes due from or with respect to Company for
any taxable period and no request for any such waiver or extension is currently
pending.

 

(i) No closing agreement pursuant to Section 7121 of the Code (or any
predecessor provision) or any similar provision of any state, local or foreign
law has been entered into by or with respect to Company.

 

(j) Except as set forth in Schedule 3.17(j), no audit or other proceeding by any
Governmental Authority is pending or threatened with respect to any Taxes due
from or with respect to Company, and Company has not received any notification
that such an audit or proceeding may be commenced, with respect to any Taxes due
from or with respect to Company

 

26



--------------------------------------------------------------------------------

 

and all deficiencies for Taxes asserted or assessed against Company have been
fully and timely paid, settled or properly reflected in the Financial
Statements.

 

(k) Company has not agreed to and/or is not required to make any adjustment
pursuant to Section 481(a) of the Code (or any predecessor provision), there is
no application pending with any Governmental Authority requesting permission for
any such change in any accounting method of the Company and no Governmental
Authority has proposed any such adjustment or change in accounting method.

 

(l) Company has withheld (or will withhold) from its employees, independent
contractors, creditors, stockholders and third parties and timely paid (or will
timely pay) to the appropriate taxing authority proper and accurate amounts in
all respects for all periods ending on or before the Closing Date in compliance
with all Tax withholding and remitting provisions of applicable Laws and has
complied in all respects with all Tax information reporting provisions of all
applicable Laws. Except as set forth in Schedule 3.17(l), Company is not, nor
has it received any notice that it is, in violation (or with notice will be in
violation) of any applicable Law relating to the payment or withholding of
Taxes.

 

(m) There is no contract, agreement, plan or arrangement covering any Person
that, individually or collectively, could give rise to the payment of any amount
that would not be deductible by Company by reason of Section 280G of the Code.

 

(n) Company has not filed a consent under Section 341(f) of the Code.

 

(o) Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified Section 897(c)(1)(A)(ii) of the Code.

 

(p) There are no Liens for Taxes upon the assets or properties of Company,
except for statutory Liens for current Taxes not yet due, and Company and each
Seller have no Knowledge of any claim relating to Taxes that, if adversely
determined, would result in any Lien on any of the assets or properties of
Company.

 

(q) Company has not entered into a transaction that is being accounted for under
the installment method of Section 453 of the Code or similar provision of state,
local or foreign law.

 

(r) Any adjustment of Taxes of Company made by a Governmental Authority, which
adjustment is required to be reported to the appropriate state, local, or
foreign taxing authorities, has been so reported.

 

3.18 Insolvency Proceedings. Neither Company, Sellers nor any of the Company
Common Stock or the Assets is the subject of any pending, rendered or threatened
insolvency proceedings of any character. Neither Company nor Sellers has made an
assignment for the benefit of creditors or taken any action with a view to or
that would constitute a valid basis for the institution of any such insolvency
proceedings. Neither Company nor any Sellers is insolvent and neither will
become insolvent as a result of entering into this Agreement.

 

27



--------------------------------------------------------------------------------

3.19 Employee Benefit Plans; ERISA.

 

(a) Set forth on Schedule 3.19(a) is a true and complete list of each deferred
compensation, executive compensation, incentive compensation, stock purchase or
other stock-based compensation plan, employment or consulting, severance or
termination pay, holiday, vacation or other bonus plan or practice,
hospitalization or other medical, life or other insurance, supplemental
unemployment benefits, profit sharing, pension, or retirement plan, program,
agreement, commitment or arrangement, and each other employee benefit plan,
program, agreement or arrangement, including, without limitation, each “employee
benefit plan” as such term is defined under Section 3(3) of ERISA, maintained or
contributed to or required to be contributed to by Company for the benefit of
any employee or terminated employee of Company, or with respect to which Company
has any liability, whether direct or indirect, actual or contingent, whether
formal or informal, and whether legally binding or not (collectively, the
“Benefit Plans”).

 

(b) With respect to each Benefit Plan, there are no unfunded benefit obligations
that have not been accounted for by reserves, or otherwise properly footnoted in
accordance with GAAP on the Financial Statements. Company is not and has not in
the past been a member of a “controlled group” for purposes of Section 414(c) of
ERISA, nor does Company have any liability with respect to any
collectively-bargained for plans subject to the provisions of ERISA.

 

(c) Each Benefit Plan is in compliance with all applicable Laws, including,
without limitation, ERISA and the Code. Each Benefit Plan which is intended to
be “qualified” within the meaning of Section 401(a) of the Code (i) has been
determined by the IRS to be so qualified (or is based on a prototype plan which
has received a favorable determination letter) during the period from its
adoption to the date of this Agreement and (ii) its related trust has been
determined to be exempt from taxation under Code Section 501(a) or Company has
requested an initial favorable IRS determination of qualification and/or
exemption. None of Company or any of Sellers knows of any fact which would
adversely affect the qualified status of such Benefit Plans or the exempt status
of such trusts, and Company has received a favorable IRS determination as to the
qualified status of each such Benefit Plan with respect to the Tax Reform Act of
1986 and subsequent amendments to the Code. The preceding sentence does not
apply to any deferred compensation plan or incentive compensation plan, which
are not intended to be and are not “qualified” plans.

 

(d) With respect to each Benefit Plan which covers any current or former
officer, director, consultant or employee (or beneficiary thereof) of Company,
Sellers have delivered or made available (or have caused Company to have
delivered or made available) to Purchaser accurate and complete copies, if
applicable, of: (i) all Benefit Plan texts and agreements and related trust
agreements or annuity contracts; (ii) all summary plan descriptions and material
modifications thereto; (iii) the most recent Forms 5500, if applicable, and
annual report, including all schedules thereto; (iv) the most recent annual and
periodic accounting of plan assets; (v) the most recent determination letter
received from the IRS; (vi) the most recent actuarial valuation; and (vii) all
communications with any Governmental Authority.

 

28



--------------------------------------------------------------------------------

(e) With respect to each Benefit Plan: (i) such Benefit Plan has been
administered and enforced in accordance with its terms, the Code and ERISA; (ii)
no breach of fiduciary duty has occurred; (iii) no dispute is pending, or to the
Knowledge of any of Sellers or Company, threatened; (iv) no prohibited
transaction, as defined in Section 406 of ERISA or Section 4975 of the Code, has
occurred, excluding transactions effected pursuant to a statutory or
administration exemption; and (v) all contributions and premiums due through the
Closing Date have been made as required under ERISA or have been fully accrued
on the Financial Statements.

 

(f) At no time has the Company maintained or participated in or been required to
contribute to a “defined benefit plan” (as defined in Code Section 414(j)), a
“multiemployer plan” (as defined in ERISA Section 3(37)) or a “multiple employer
plan” (as described in Code Section 413(c)) or other plan or arrangement subject
to Title IV of ERISA or Code Section 412. No Benefit Plan will become a multiple
employer plan with respect to Company immediately after the Closing Date.

 

(g) There is no arrangement under any Benefit Plan with respect to any employee
that would result in the payment of any amount that by operation of Code Section
280(G) or 162(m) would not be deductible by Company.

 

(h) With respect to each Benefit Plan which is a “welfare plan” (as described in
ERISA Section 3(1)): (i) no such plan provides medical or death benefits with
respect to current or former employees of Company beyond their termination of
employment (other than coverage mandated by law, which is paid solely by such
employees); and (ii) there are no reserves, assets, surplus or prepaid premiums
under any such plan.

 

(i) Except as disclosed on Schedule 3.19(i), the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
will not: (i) entitle any individual to severance pay, unemployment compensation
or other benefits or compensation; (ii) accelerate the time of payment or
vesting, or increase the amount of any compensation due, or in respect of, any
individual; (iii) result in or satisfy a condition to the payment of
compensation that would, in combination with any other payment, result in an
“excess parachute payment” within the meaning of Code section 280G(b)(1); or
(iv) constitute or involve a prohibited transaction (as defined in ERISA Section
406 or Code Section 4975), or constitute or involve a breach of fiduciary
responsibility within the meaning of ERISA section 502(l) or otherwise violate
Part 4 of Subtitle B of Title I of ERISA.

 

3.20 Insurance.

 

(a) Schedule 3.20(a) lists all insurance policies (by policy number, insurer,
location of property insured, annual premium, premium payment dates, expiration
date, type (i.e., “claims made” or an “occurrences” policy), amount and scope of
coverage) held by Company relating to the Assets and the business, properties
and employees of Company, copies of which have been provided to Purchaser. Each
such insurance policy (i) is legal, valid, binding, enforceable and in full
force and effect as of the Closing and (ii) will continue to be legal, valid,
binding, enforceable, and in full force and effect on identical terms following
the

 

29



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby. Company is not in default
with respect to its obligations under any insurance policy, nor has the Company
been denied insurance coverage. Company does not have any self-insurance or
co-insurance programs. In the three (3) year period ending on the date hereof,
Company has not received any notice from, or on behalf of, any insurance carrier
relating to or involving any adverse change or any change other than in the
Ordinary Course of Business, in the conditions of insurance, any refusal to
issue an insurance policy or non-renewal of a policy, or requiring or suggesting
material alteration of any of Company’s assets, purchase of additional equipment
or material modification of any of Company’s methods of doing business. Company
has not made any claim against an insurance policy as to which the insurer is
denying coverage.

 

(b) Schedule 3.20(b) identifies each insurance claim made by the Company since
January 1, 2001. To the Knowledge of the Sellers and to Knowledge of the
Company, no event has occurred, and no condition or circumstance exists, that
would reasonably be expected to (with or without notice or lapse of time) give
rise to or serve as a basis for any such insurance claim.

 

3.21 Environmental Matters.

 

(a) There are no investigations, inquiries, administrative proceedings, actions,
suits, claims, legal proceedings or other proceedings pending or, to the
Knowledge of Sellers or Company, threatened against any of Company or Sellers
under or relating to Environmental Laws including without limitation those that
involve or relate to Environmental Conditions, Environmental Noncompliance or
the release, use, disposal or arranging for disposal of any Hazardous Materials
on or from the Real Property, any real property constituting or connected with
the Leased Premises or any other real property or facility formerly owned,
leased or used by Company.

 

(b) There are no Hazardous Materials that have been released or are being stored
or are otherwise present on, under or about the Real Property, any real property
constituting or connected with the Leased Premises, and Hazardous Materials have
not been released, stored or are otherwise present on, under or about any real
property formerly owned, leased or operated by Company. The Real Property has
been maintained in, and Company is and has at all prior times otherwise been in,
compliance with all applicable Environmental Laws. Each of the Leased Premises,
during the period it was leased by Company, has been maintained in, and Company
is and has at all prior times otherwise been in, compliance with all applicable
Environmental Laws.

 

(c) Company has not disposed of, or arranged to dispose of, Hazardous Materials
in a manner or to a location that could reasonably be expected to result in
liability to Company under or relating to Environmental Laws. Neither any Seller
nor the Company has any environmental audits, reports or other material
environmental documents relating to Company’s past or current properties,
facilities or operations.

 

30



--------------------------------------------------------------------------------

(d) Except as set forth in Schedule 3.21, Company has not assumed, contractually
or by operation of Law, any liabilities or obligations under any Environmental
Laws.

 

3.22 Real Estate.

 

(a) Leased Premises. Schedule 3.22(a) contains a complete and accurate list of
all premises leased by Company for the operation of Company’s business (the
“Leased Premises”), and of all leases related thereto (collectively, the
“Leases”). Company has delivered to the Purchaser a true and complete copy of
each of the Leases, and in the case of any oral Lease, a written summary of the
material terms of such Lease.

 

(b) Leases Binding. The Leases (i) are valid, binding and enforceable in
accordance with their terms and are in full force and effect; (ii) no event of
default has occurred which (whether with or without notice, lapse of time or
both or the happening or occurrence of any other event) would constitute a
default thereunder on the part of Company or Sellers; and (iii) Company and
Sellers have no Knowledge of the occurrence of any event of default which
(whether with or without notice, lapse of time or both or the happening or
occurrence of any other event) would constitute a default thereunder by any
other party. The current annual rent and term under each Lease are as set forth
on Schedule 3.22(a). Schedule 3.22(a) separately identifies all Leases for which
consents or waivers must be obtained on or prior to the Closing Date (or which
have been obtained) in order for such Leases to continue in effect according to
their terms after the Closing Date. Company has not waived any rights under any
Lease which would be in effect on or after the date of this Agreement. No event
has occurred which either entitles, or would, on notice or lapse of time or
both, entitle the other party to any Lease with Company to declare a default or
to accelerate, or which does accelerate, the maturity of any indebtedness of
Company under any Lease.

 

(c) Leased Improvements and Fixtures. The Leased Improvements are (i)
structurally sound with no known defects; (ii) in good operating condition and
repair, subject to ordinary wear and tear; (iii) not in need of maintenance or
repair except for ordinary routine maintenance and repair; and (iv) in
conformity with all applicable Laws relating thereto currently in effect. All of
the Leased Improvements on the Leased Premises are located entirely on such
Leased Premises.

 

(d) Owned Real Property. Schedule 3.22(d) contains a complete and accurate list
of all Real Property owned by Company. For purposes of this Agreement, the term
“Real Property” shall be defined, collectively, as: (i) the land that is located
at 9600, 9602, 9604 and 9606 Pennsylvania Avenue, Upper Marlboro, Maryland
20772, and is legally and more particularly described in Exhibit F together with
all easements, benefits, rights and privileges appurtenant thereto
(collectively, the “Land”); (ii) all improvements, buildings, structures,
utilities and amenities (collectively, “Improvements”) owned by Company existing
and/or constructed on the Land; (iii) all contracts relating to the operation
and maintenance of the Land and the Improvements, to the extent that Company
does not terminate the same in conformity with the terms hereof (collectively,
the “Service Contracts”); (iv) all Personal Property owned by Company, located
at the Land and the Improvements, and used in connection with operation of

 

31



--------------------------------------------------------------------------------

the Land and the Improvements, other than those items which are owned by
occupancy tenants, if any, of the Land and the Improvements or their invitees,
if any, or the management company, if any, retained by Company to manage the
Land and the Improvements; (v) all warranties, guaranties, bonds, claims and
rights, if any, in favor of Company relating to the construction, maintenance,
operation or repair of the Land and the Improvements or any component thereof;
(vi) all of Company’s right, title and interest in and to any drawings, plans,
specifications, surveys, manuals and contracts relating to construction,
maintenance and operation of the Land and the Improvements that are in Company’s
possession and control; (vii) all operating licenses and/or permits relating to
the Land and the Improvements or any portion thereof; (viii) all of Company’s
interest in and under all leases and occupancy agreements with tenants or
prospective tenants, if any, of the Land and the Improvements including
unapplied security deposits held by Company in connection therewith; (ix) all
business and operating records pertaining to the Land and the Improvements; and
(x) all other tangible and intangible property or rights which Company owns or
in which Seller has an interest in connection with its ownership and operation
of the Land and the Improvements.

 

(e) Service Contracts. Company has delivered to the Purchaser a true and
complete copy of each of the Service Contracts, and in the case of any oral
Service Contract, a written summary of the material terms of such Service
Contract. The Service Contracts (i) are valid, binding and enforceable in
accordance with their terms and are in full force and effect; (ii) no event of
default has occurred which (whether with or without notice, lapse of time or
both or the happening or occurrence of any other event) would constitute a
default thereunder on the part of Company or Sellers; and (iii) Company and
Sellers have no Knowledge of the occurrence of any event of default which
(whether with or without notice, lapse of time or both or the happening or
occurrence of any other event) would constitute a default thereunder by any
other party.

 

(f) Improvements. The Improvements are (i) structurally sound with no known
defects; (ii) in good operating condition and repair, subject to ordinary wear
and tear; (iii) not in need of maintenance or repair except for ordinary routine
maintenance and repair; and (iv) in conformity with all applicable Laws relating
thereto currently in effect. All of the Improvements that are included within
the Real Property are located entirely on the Land.

 

(g) Existing Title Policy. Company currently has and at Closing will continue to
have good and marketable title in fee simple to the Real Property. The existing
title insurance policy (the “Existing Title Policy”) with respect to the Real
Property is attached hereto as Exhibit G and is the only title insurance
commitment issued to Company with respect to the Real Property. Except as
reflected in the Existing Title Policy, neither Company nor Seller have, and on
or prior to Closing shall not, (i) grant any easements and/or rights-of-way
and/or other encumbrances over or through the Real Property, (ii) enter into any
agreements or any proffers or other commitments affecting the Real Property,
(iii) further encumber the Real Property, (iv) construct or install any
improvements or allow any existing improvements or natural deposits to be
wasted, removed, sold or in any way encumbered, or (v) make or permit any
changes, modifications, additions or deletions to the approved site plan or any
other governmental approval for the Real Property.

 

32



--------------------------------------------------------------------------------

(h) No Breach. Except as set forth on Schedule 3.22(d) hereto, with respect to
any agreements, arrangements, contracts, covenants, conditions, deeds, deeds of
trust, rights of way, easements, mortgages, restrictions, surveys, title
insurance policies, and other documents granting to Company title to or an
interest in or otherwise affecting the Real Property, no material breach or
event has occurred that with the giving of notice, the lapse of time, or both,
would constitute a breach or event of default by Company, or, to the Knowledge
of Company and Sellers, any other person or entity.

 

(i) Tenants. Except as set forth on Schedule 3.22(d), there are no parties in
possession of any portion of the Real Property as lessees, tenants at
sufferance, or to the Knowledge of Company and Sellers, trespassers.

 

(j) Other Obligations. Except as set forth on Schedule 3.22(d), there are no
unpaid charges, debts, liabilities, claims or obligations arising from the
ownership, use, or operation of the Real Property. Except as set forth on
Schedule 3.22(d), the Real Property is not subject to any condition or
obligation to any governmental authority or other person requiring the owner or
any transferee thereof to donate land, money, or other property or to make
off-site public improvements.

 

(k) Condemnation. The Real Property is not subject to, nor have Sellers and/or
Company received any notice from any Governmental Authority concerning or
threatening condemnation proceedings or the taking of the Real Property, or any
portion thereof, by eminent domain. In the event that Company and/or Sellers
receive notice from any Governmental Authority concerning or threatening
condemnation proceedings or the taking of said Real Property, or any portion
thereof, by eminent domain, between the date hereof and the Closing Date,
Sellers shall notify Purchaser who shall have the right to participate in any
negotiations with regard to such condemnation or eminent domain proceeding, to
such extent as is necessary to protect Purchaser’s interest. This representation
and warranty shall not apply to any portion of the Real Property which is to be
dedicated as right-of-way or other public use.

 

(l) No Liens. All bills and claims for labor performed and materials furnished
to or for the benefit of the Real Property for all periods prior to the date of
closing have been (or prior to or as of the Closing Date will be) paid in full,
and on the Closing Date there shall be no mechanics’ liens or materialmen’s
liens, whether or not perfected, on or affecting any portion of the Real
Property, and if there shall be any such liens, Company and/or Sellers shall
obtain the release of the same on or before the Closing Date so that Purchaser’s
owner’s policy of title insurance shall contain no exception for such liens.
However, any bills, claims or liens relating to or arising from Purchaser’s
pre-closing activities on the Real Property are expressly excluded from the
provisions of this warranty. In connection therewith, Company agrees, at
Closing, to execute any customary affidavits and/or agreements which may be
required by Purchaser’s title insurance company in order for Purchaser to obtain
from such title insurance company an owner’s policy of title insurance covering
the Real Property without exception for mechanics’ liens or rights of parties in
possession.

 

33



--------------------------------------------------------------------------------

(m) Recorded Contracts. There are no contracts, commitments, proffers,
obligations, leases or other agreements of any kind which relate to the Real
Property which are not recorded among the land records of the county where the
Real Property is located.

 

(n) Special Assessments. To the Knowledge of Company and Sellers, there are not
any proposed or pending special taxes, assessments, fees or other impositions
affecting or which may affect the Real Property or any part thereof.

 

3.23 No Other Agreement To Sell. Neither Company nor Sellers has any legal
obligation, absolute or contingent, to any other Person to sell, encumber or
otherwise transfer Company, the Company Common Stock, the Assets or Company’s
business (in whole or in part), or effect any merger, consolidation,
combination, share exchange, recapitalization, liquidation, dissolution or other
reorganization involving Company, or to enter into any agreement with respect
thereto.

 

3.24 Transactions with Certain Persons. Except as set forth on Schedule 3.24(a),
no officer or director of Company, no Seller nor any member of any such
individual’s immediate family (whether directly or indirectly through an
Affiliate of such Person) is presently, or within the past three (3) years has
been, a party to any transaction with Company, including without limitation, any
Contract or other arrangement (a) providing for the furnishing of services by
(other than as officers, directors or employees of Company); (b) providing for
the rental of real or personal property from; or (c) otherwise requiring
payments to (other than for services or expenses as directors, officers or
employees of Company in the Ordinary Course of Business) any such individual or
any corporation, partnership, trust or other entity in which any such individual
has an interest as a shareholder, officer, director, trustee or partner. Other
than Contracts listed on Schedule 3.24(a), Company does not have outstanding any
Contract or other arrangement or commitment with any Seller or any director,
officer, employee, trustee or beneficiary of Company or any Seller. Except as
set forth on Schedule 3.24(a), the assets of Company do not include any
receivable or other obligation from any Seller or any director, officer,
employee, trustee or beneficiary of Company or any Seller and the liabilities of
Company do not include any payable or other obligation or commitment to any such
Person. Schedule 3.24(b) identifies all Contracts, arrangements or commitments
set forth on Schedule 3.24(a) that cannot be terminated upon 60 days notice by
Company.

 

3.25 Disclosure. No representations or warranties by Company or Sellers in this
Agreement (including, without limitation, the Disclosure Schedules hereto), the
Transaction Documents or in any document, exhibit, statement, certificate or
schedule which is furnished or to be furnished by Company pursuant to Section 9
in connection with the Closing of the transactions herein contemplated, (i)
contains or will contain any untrue statement of a material fact, or (ii) omits
or will omit to state, when read in conjunction with all of the information
contained in this Agreement, the Disclosure Schedules hereto and the other
Transaction Documents, any fact necessary to make the statements or facts
contained therein not misleading. There is no fact, information or document that
the Company and the Sellers have not disclosed to Purchaser, which could be
expected to have a Material Adverse Effect. The Company’s Confidential Offering
memorandum dated October 2003 contains certain projections and forward looking
statements which are based on the assumptions set forth in the Company Business
Plan

 

34



--------------------------------------------------------------------------------

and which have been prepared by Company management in good faith and upon the
belief that there is a reasonable basis for them.

 

3.26 No Affiliates. Except for Sellers and IAI or as set forth on Schedule 3.26,
Company does not have any Affiliates, does not own any capital stock or other
equity securities of or any debt interest in any other corporation and does not
have any other type of ownership interest in any other Person.

 

3.27 Employees and Contractors.

 

(a) Employees. Schedule 3.27(a) hereto sets forth a complete and accurate list
of all employees of Company as of April 30, 2004 showing for each as of that
date the employee’s name, job title or description, salary level (including any
bonus or deferred compensation arrangements other than any such arrangements
under which payments are at the discretion of Company) and also showing any
bonus, commission or other remuneration other than salary paid during Company’s
fiscal year ending June 30, 2003. Except as set forth on Schedule 3.27(a), none
of such employees is a party to a written employment agreement or contract with
Company (forms or copies of any such contracts have been previously delivered to
the Purchaser and are attached to Schedule 3.27(a)), and each employee of
Company is employed “at will.” Except as set forth in Schedule 3.27(a), each
such employee has entered into Company’s standard form of employee
non-disclosure agreement with Company, a copy of which has been previously
delivered to the Purchaser and is attached to Schedule 3.27(a). Except as set
forth in Schedule 3.27(a), each such employee has entered into Company’s
standard form of employee Intellectual Property rights agreement with Company,
which is the same agreement as Company’s standard form of employee
non-disclosure agreement with Company, a copy of which has been previously
delivered to the Purchaser and is attached to Schedule 3.27(a), which agreement
obligates each such employee to convey to Company any and all right, title and
interest in and to all Intellectual Property developed by such employee in
connection with such employee’s employment with or engagement on behalf of the
Company. A copy of Company’s employee handbook has also been previously
delivered to the Purchaser. Such employee handbook and such Company’s form of
written employment agreement, non-disclosure agreement and Intellectual Property
rights agreement provide for “at will” employment of, non-disclosure obligations
and Intellectual Property conveyance obligations upon Company employees.

 

(b) Contractors. Schedule 3.27(b) contains a list of all independent contractors
(excluding subcontractors) currently engaged by Company, along with the
position, date of retention and rate of remuneration, most recent increase (or
decrease) in remuneration and amount thereof, for each such Person. Except as
set forth on Schedule 3.27(b), each of such independent contractors is a party
to a written agreement or contract with the Company. Each such independent
contractor has entered into such a written agreement or contract containing
customary covenants regarding confidentiality, non-competition and assignment of
inventions and copyrights in such Person’s agreement with Company, a copy of
which has been previously delivered to the Purchaser. For the purposes of
applicable Law, including without limitation the Code, all independent
contractors who are, or within the last six (6) years have been, engaged by the
Company are bona fide independent contractors and not employees of the Company
except

 

35



--------------------------------------------------------------------------------

as noted on Schedule 3.27(b), each independent contractor is terminable on not
less than thirty days notice, without any obligation to pay severance or a
termination fee.

 

(c) Credentials. Except as set forth on Schedule 3.27(c), all employees,
independent contractor and other personnel of Company possess all required
credentials, including without limitation, all required education and
experience, specified in each of Company’s Contracts.

 

3.28 Organizational Conflicts of Interest. Except as set forth on Schedule 3.28,
to the Knowledge of Company and Sellers, in the past six (6) years Company has
not had access to non-public information nor provided systems engineering,
technical direction, consultation, technical evaluation, source selection
services or services of any type, nor prepared specifications or statements of
work, nor engaged in any other conduct that would create in any current
Governmental Authority procurement an Organizational Conflict of Interest, as
defined in Federal Acquisition Regulation 9.501, with Company.

 

3.29 Government Audits. Except as set forth on Schedule 3.29, and except for
contract audits of a routine nature, which routine audits would not be
reasonably expected to have a Material Adverse Effect on Company, Company has
not received any official notice that it is or was being specifically audited or
investigated by any Governmental Authority, nor, to the Knowledge of Company and
Sellers, has such audit or investigation been threatened.

 

3.30 Labor Relations. Except as disclosed on Schedule 3.30, Company is not a
party to any collective bargaining agreement or other contract or agreement with
any group of employees, labor organization or other representative of any of the
employees of Company and except as disclosed on Schedule 3.30, neither Company
nor any Seller has any Knowledge of any activities or proceedings of any labor
union or other party to organize or represent such employees. There has not
occurred or, to the Knowledge of Company and Sellers, been threatened any
strike, slow-down, picketing, work-stoppage, or other similar labor activity
with respect to any such employees. Except as set forth in Schedule 3.30,
Company is in compliance with all Laws relating to employment or the workplace,
including, without limitation, provisions relating to wages, hours, collective
bargaining, safety and health, work authorization, equal employment opportunity,
immigration and the withholding of income taxes, unemployment compensation,
worker’s compensation, employee privacy and right to know and social security
contributions. Schedule 3.30 sets forth all unresolved labor controversies
(including unresolved grievances and age or other discrimination claims), if
any, between Company and Persons employed by or providing services to Company.
To the knowledge of Company and Sellers, no officer or employee of Company has
any current plan to terminate his or her employment with Company.

 

3.31 Board and Stockholder Approval. The Board of Directors of Company has
determined that the transactions contemplated by this Agreement are in the best
interests of Company and its stockholders and has adopted a resolution to such
effect which authorized the Company to enter into this Agreement and the
Transaction Documents. Company and Sellers have provided Purchaser with true and
correct copies of all such board of directors proceedings relating to this
Agreement and the transactions contemplated hereby, which are in full force and

 

36



--------------------------------------------------------------------------------

effect as of the date hereof and shall be in full force and effect as of the
Closing Date. The stockholders of Company have adopted a resolution to such
effect which authorized the Company to enter into this Agreement and the
Transaction Documents. Company and Sellers have provided Purchaser with true and
correct copies of all such stockholder proceedings relating to this Agreement
and the transactions contemplated hereby, which are in full force and effect as
of the date hereof and shall be in full force and effect as of the Closing Date.

 

3.32 Brokers. Except for Corporate Advisors International, Inc., all fees of
which will be paid pursuant to Section 2.2(c)(i), no broker, finder or
investment banker or other person is directly or indirectly entitled to any
brokerage, finder’s or other contingent fee or commission or any similar charge
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Company or any Sellers.

 

3.33 Government Contracts.

 

(a) (i) Schedule 3.33(a)(i) lists all Government Contracts (except for task
orders and blanket purchasing agreements pursuant to Government Contracts), and
with respect to each such listed Government Contract, Schedule 3.33(a)(i)
accurately lists: (A) the contract name; (B) the award date; (C) the customer;
(D) the contract end date; and (E) as applicable, whether the current Government
Contract is premised on Company’s small business status, small disadvantaged
business status, protégé status, or other preferential status. Attached to
Schedule 3.33(a)(i) is the “contract data sheet” for each current Government
Contract listed on Schedule 3.33(a)(i) for which Company is the prime
contractor.

 

(ii) Schedule 3.33(a)(ii) lists Company’s current project charge codes, and with
respect to each such charge code, Schedule 3.33(a)(ii) accurately lists: (A) the
customer; (B) the customer’s contract number corresponding to the charge code;
(C) the customer’s order number; (D) Company’s internal project charge code
number; (E) the corresponding project name; (F) the end date; (G) inception to
March 26, 2004 funding; and (H) inception to March 26, 2004 revenue. Schedule
3.33(a)(ii) also indicates the basis for billing with respect to the charge
codes that represent fixed price task orders.

 

(iii) Schedule 3.33(a)(iii) lists all Government Bids, including task order bids
under current Government Contracts submitted by Company and for which no award
has been made thirty (30) days or more prior to the date of this Agreement, and
with respect to each such Government Bid, Schedule 3.33(a)(iii) accurately
lists: (A) the customer agency and title; (B) the request for proposal (RFP)
number or, if such Government Bid is for a task order under a prime contract,
the applicable prime contract number, (C) the date of proposal submission; (D)
the expected award date, if known; (E) the estimated period of performance; (F)
the estimated value based on the proposal, if any; and (G) except for Government
Bids for task orders, whether such Government Bid is premised on the Company’s
small business status, small disadvantaged business status, protégé status, or
other preferential status. Company and Sellers have delivered to Purchaser true
and complete copies of all Government Contracts (except for task orders pursuant
to such Government Contracts) and of all Government Bids and provided access

 

37



--------------------------------------------------------------------------------

to Purchaser to true and correct copies of all material documentation related
thereto requested by Purchaser.

 

(b) Except as set forth on Schedule 3.33(b), (i) Company has not received
written notification of cost, schedule, technical, quality or other default or
dispute problems that could reasonably result in claims against Company (or
successors in interest) by a Governmental Authority, a prime contractor or a
higher-tier subcontractor; (ii) there are no Government Contracts pursuant to
which Company is, to the Knowledge of Company and Sellers, reasonably likely in
the near future to experience cost, schedule, technical, quality or other
default or dispute problems or breaches of warranty that could reasonably result
in claims against Company (or successors in interest) by a Governmental
Authority, a prime contractor or a higher-tier subcontractor; (iii) to the
Knowledge of Company and Sellers, all of the Government Contracts were legally
awarded, are binding on the parties thereto, and are in full force and effect;
(iv) except for task orders under Government Contracts, the Government Contracts
are not currently the subject of bid or award protest proceedings, and, to the
Knowledge of Company and Sellers, no such Government Contracts are reasonably
likely to become the subject of bid or award protest proceedings; and (v) no
Person has notified Company that any Governmental Authority intends to seek
Company’s agreement to lower rates under any of the Government Contracts or
Government Bids, including but not limited to any task order under any
Government Bids.

 

(c) Except as set forth on Schedule 3.33(c): (i) the Company has fully complied
with all material terms and conditions of each Government Contract and
Government Bid to which it is a party; (ii) Company has complied, in all
material respects, with all statutory and regulatory requirements, including but
not limited to the Service Contract Act, the Contract Disputes Act, the
Procurement Integrity Act, the Federal Procurement and Administrative Services
Act, the Federal Acquisition Regulations (“FAR”) and related cost principles and
the Cost Accounting Standards, where and as applicable to each of the Government
Contracts and Government Bids, (iii) the representations, certifications, and
warranties made by Company with respect to the Government Contracts or
Government Bids were accurate in all material respects as of their effective
date, there are no express or implied representations, certifications, and
warranties of Company with respect to such Government Contracts or Government
Bids except as specifically set forth in such Government Contracts or Government
Bids and Company has fully complied with all such representations,
certifications, and warranties in all material respects; (iv) no termination for
default, cure notice or show cause notice has been issued and remains unresolved
with respect to any Government Contract or Government Bid, and, to the Knowledge
of Company and Sellers, no event, condition or omission has occurred or exists
that would constitute grounds for such action; (v) no past performance
evaluation received by Company with respect to any such Government Contract has
set forth a default or other material failure to perform thereunder or
termination or default thereof; and (vi) to the Knowledge of Company and
Sellers, no money due to Company pertaining to any Government Contract or
Government Bid has been withheld or set-off.

 

(d) Except as set forth in Schedule 3.33(d), with respect to the Government
Contracts, no Governmental Authority, prime contractor or higher-tier
subcontractor under a Government Contract or any other Person has notified
Company of any

 

38



--------------------------------------------------------------------------------

actual or, to the Knowledge of Company and Sellers, alleged violation or breach
of any statute, regulation, representation, certification, disclosure
obligation, contract term, condition, clause, provision or specification that
could reasonably be expected to materially affect payments under Government
Contracts or adversely affect the award of Government Contracts to Company in
the future.

 

(e) Company has not taken any action and is not a party to any litigation that
could reasonably be expected to give rise to (i) liability under the False
Claims Act, (ii) a claim for price adjustment under the Truth in Negotiations
Act, or (iii) any other request for a reduction in the price of any Government
Contract, including but not limited to claims based on actual or alleged
defective pricing. There exists no basis for a claim of any material liability
of Company by any Governmental Authority as a result of defective cost and
pricing data submitted to any Governmental Authority. Company is not
participating in any pending claim and, to the Knowledge of Company and Sellers,
has no interest in any potential claim under the Contract Disputes Act against
the United States Government or any prime contractor, subcontractor or vendor
arising under or relating to any Government Contract or Government Bid.

 

(f) Neither Company nor any Seller has ever been and is not now, suspended,
debarred or proposed for suspension or debarment from bidding on any Government
Contract. No suspension or debarment actions with respect to Government
Contracts have been commenced, or to the Knowledge of Company or any Seller,
threatened against Company or any of its officers or employees. To the Knowledge
of Company and Sellers, there is no valid basis for the Company’s or a Seller’s
suspension or debarment from bidding on contracts or subcontracts for or with
any Governmental Authority.

 

(g) No negative determination of responsibility has been issued against Company
during the past three (3) years with respect to any quotation, bid or proposal
for a Government Contract.

 

(h) Except as set forth on Schedule 3.33(h), since January 1, 1998, (i) Company
has not undergone and is not undergoing any audit, inspection, survey or
examination of records by any Governmental Authority including without
limitation the General Accounting Office, the DCAA, any state or federal agency
Inspector General, the contracting officer with respect to any Government
Contract or the Department of Justice (including any United States Attorney)
relating to any Government Contract, (ii) the Company has not received written
notice of, and to the Knowledge of Company and Sellers, the Company has not
undergone any investigation or review relating to any Government Contract, and
(iii) to the Knowledge of Company and Sellers, no such audit, review,
inspection, investigation, survey or examination of records is threatened.
Company has not received any written notice that any audit, review, inspection,
investigation, survey or examination of records described in Schedule 3.33(h),
has revealed any fact, occurrence or practice, which could reasonably be
expected to have a Material Adverse Effect on Company.

 

(i) Except as set forth on Schedule 3.33(i), during the last five (5) years,
Company has not made any voluntary disclosure in writing to any Governmental
Authority with

 

39



--------------------------------------------------------------------------------

respect to any material alleged irregularity, misstatement or omission arising
under or relating to a Government Contract or Government Bid.

 

(j) Company has not received any written notice that any, and to the Knowledge
of Company and Sellers, none of Company’s employees, consultants or agents is
(or during the last five (5) years has been) under administrative, civil or
criminal investigation or indictment by any Governmental Authority with respect
to the conduct of the business of Company and there is no such pending
investigation.

 

(k) All indirect and general and administrative (G&A) expense rates are being
billed consistent with DCAA-approved rates or provisional rates.

 

(l) To the Knowledge of Company and Sellers, Company is in compliance with all
applicable national security obligations, including those specified in the
National Industrial Security Program Operating Manual, DOD 5220.22-M (January
1995), and any supplements, amendments or revised editions thereof.

 

(m) Company has undertaken no internal audit of any events or omissions that, at
the time of the audit, Company or Sellers reasonably expected to have a Material
Adverse Effect on performance of a Government Contract or Government Bid or a
Material Adverse Effect on Company as a whole. To the Knowledge of Sellers and
Company, (i) all Government Bids listed on Schedule 3.33(a) were submitted in
the Ordinary Course of Business of Company, (ii) all Government Bids listed on
Schedule 3.33(a) were based on assumptions believed by the management of Company
to be reasonable, and (iii) Company and Sellers reasonably believe all
Government Bids listed on Schedule 3.33(a) are capable of performance by Company
in accordance with the terms and conditions of such Government Bid without a
total program loss (calculated in accordance with Company’s accounting
principles consistently applied).

 

(n) Except as set forth on Schedule 3.33(n), to the Knowledge of Company and
Sellers, no Government Contract has incurred or currently projects losses or
cost overruns in an amount exceeding $25,000. No payment has been made by
Company or, to the Knowledge of Company and Sellers, by a Person acting on
Company’s behalf, to any Person (other than to any bona fide employee or agent
of Company, as defined in subpart 3.4 of the FAR) which is or was improperly
contingent upon the award of any Government Contract or which would otherwise be
in violation of any applicable procurement law or regulation or any other Laws.
Company is not subject to any “forward pricing” regulations.

 

(o) Except as set forth on Schedule 3.33(o), Company has not assigned or
otherwise conveyed or transferred, or agreed to assign, to any Person, any
Government Contracts, or any account receivable relating thereto, whether a
security interest or otherwise.

 

(p) Except as set forth on Schedule 3.33(p), Company has not reached agreement
with the cognizant government audit agency approving and “closing” all indirect
costs charged to Government Contracts for the years July 1, 2001 through June
30, 2003, and those years are not closed.

 

40



--------------------------------------------------------------------------------

(q) As of the date hereof, no personal property, equipment or fixtures were
loaned, bailed or otherwise furnished to Company by or on behalf of the United
States Government.

 

(r) Except to the extent prohibited by applicable Law, Schedule 3.33(r) sets
forth all material facility security clearances held by Company. All material
facility security clearances held by Company are currently in full force and
effect. No termination for default, notice of rescission, notice of wrongdoing,
notice of breach, cure notice or show cause notice from Defense Security Service
or any other Governmental Authority has been issued and remains unresolved with
respect to any such facility security clearances, and, to the Knowledge of
Company and Sellers, no event, condition or omission has occurred or exists that
would constitute grounds for such action or notice.

 

3.34 Defense Articles, Defense Services and Technical Data. Except as set forth
on Schedule 3.34, since Company’s inception, it has not manufactured “defense
articles,” exported “defense articles” or furnished “defense services” or
“technical data” to foreign nationals in the United States or abroad, as those
terms are defined in 22 Code of Federal Regulations Sections 120.6, 120.9 and
120.10, respectively.

 

3.35 Bank Accounts. Schedule 3.35 lists the names and locations of all banks and
other financial institutions with which Company maintains an account (or at
which an account is maintained to which Company has access and to which deposits
are made on behalf of Company), in each case listing the type of account, the
account number therefor, and the names of all Persons authorized to draw
thereupon or have access thereto and lists the locations of all safe deposit
boxes used by Company.

 

3.36 Suppliers and Customers. Schedule 3.36 lists, by dollar volume paid for the
twelve (12) months ended on June 30, 2003, the ten (10) largest suppliers of
goods or services and the ten (10) largest customers of Company. The
relationships of Company with such suppliers and customers are good commercial
working relationships and (a) no Person listed on Schedule 3.36 within the last
twelve (12) months has threatened to cancel or otherwise terminate, or to the
Knowledge of Company or any Seller, intends to cancel or otherwise terminate,
any relationships of such Person with Company, (b) no such Person has during the
last twelve (12) months decreased materially or threatened to decrease or limit
materially, or to the Knowledge of Company or any Seller, intends to modify
materially its relationships with Company or intends to decrease or limit
materially its services or supplies to Company or its usage or purchase of the
services or products of Company and (c) to the Knowledge of Company and Sellers,
the acquisition by the Purchaser of the Company Common Stock and the
consummation of the transactions contemplated in this Agreement and the other
Transaction Documents will not affect the relationship of Company with any
supplier or customer listed on Schedule 3.36.

 

3.37 Events Subsequent to Most Recent Fiscal Year End. Except as set forth on
Schedule 3.37, since June 30, 2003, there has not been any change in the
business, financial condition, operations, results of operations, assets,
customer, supplier or employee relations or future prospects of Company (other
than changes in general economic conditions) which has

 

41



--------------------------------------------------------------------------------

had, or is reasonably likely to have, a Material Adverse Effect on Company or
its business as presently conducted. Without limiting the generality of the
foregoing, since that date:

 

(a) Company has not sold, leased, transferred, or assigned any of its assets,
tangible or intangible, that are material, either individually or in the
aggregate, to Company’s business, other than in its Ordinary Course of Business;

 

(b) Company has not entered into any agreement, contract, lease, or license (or
series of related agreements, contracts, leases, and licenses) other than in the
Ordinary Course of Business;

 

(c) no party (including Company) has accelerated, terminated, made material
modifications to, or cancelled any agreement, contract, lease, or license (or
series of related agreements, contracts, leases, and licenses) to which Company
is a party or by which it is bound nor, to the Knowledge of any Seller or
Company, threatened any of the foregoing actions;

 

(d) except for the Permitted Liens, Company has not caused or permitted any Lien
to be imposed upon any of its assets, tangible or intangible, that are material,
either individually or in the aggregate, to Company’s business;

 

(e) Company has not made any capital expenditure (or series of related capital
expenditures) outside the Ordinary Course of Business;

 

(f) Company has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions);

 

(g) Company has not outside the Ordinary Course of Business issued any note,
bond, or other debt security or created, incurred, assumed, or guaranteed any
indebtedness for borrowed money or capitalized lease obligation;

 

(h) Company has not incurred, created or otherwise become liable for any
indebtedness and has not delayed or postponed the payment of accounts payable
and other liabilities outside the Ordinary Course of Business;

 

(i) Company has not amended, cancelled, compromised, waived, or released any
right or claim (or series of related rights and claims) outside the Ordinary
Course of Business and has not accelerated collection of accounts receivable or
delayed payment of accounts payable;

 

(j) Company has not granted any license or sublicense of any rights under or
with respect to any Intellectual Property that is material, either individually
or in the aggregate, to Company’s business;

 

(k) there has been no change made or authorized in the Articles of Incorporation
or bylaws of Company which have not been approved in writing by Purchaser;

 

42



--------------------------------------------------------------------------------

(l) Company has not issued, sold, exchanged, or otherwise disposed of any of its
capital stock, or granted any options, warrants, or other rights to purchase or
obtain (including upon conversion, exchange, or exercise) any of its capital
stock;

 

(m) except as disclosed in the Financial Statements, Company has not declared,
set aside, or paid any dividend or made any distribution with respect to its
capital stock (whether in cash or in kind) or redeemed, purchased, or otherwise
acquired any of its capital stock, or granted any Person any option or other
right to acquire any shares of capital stock or other securities of Company;

 

(n) Company has not experienced any damage, destruction, or loss (whether or not
covered by insurance) to property that is material, either individually or in
the aggregate, to Company’s business;

 

(o) Company has not made any loan to, or entered into any other transaction
with, any of its directors, officers, and employees other than in the Ordinary
Course of Business;

 

(p) Company has not entered into any employment contract or collective
bargaining agreement, written or oral, or modified the terms of any existing
such contract or agreement;

 

(q) Company has not granted any increase in the compensation of any of its
directors, officers or employees;

 

(r) Company has not adopted, amended, modified, or terminated, in any material
respect, any bonus, profit sharing, incentive, severance, employee benefit or
other plan, contract, or commitment for the benefit of any of its directors,
officers, and employees (or taken any such action with respect to any other
Benefit Plan);

 

(s) Company has not entered into or modified any retention, severance or
incentive agreement related to the transactions contemplated by this Agreement;

 

(t) except as disclosed on Schedule 3.37, Company has not made any other change
in employment terms, compensation or benefits for any of its directors, officers
and employees;

 

(u) Company has not changed any method or principle of accounting except to the
extent required by GAAP or as advised by Company’s independent accountant;

 

(v) Company has not made any material Tax election, or except as disclosed on
Schedule 3.37, settled any Tax liability; and

 

(w) Company has not committed to or agreed to undertake any of the foregoing.

 

43



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and
warrants to Company and Sellers, the following matters, current as of the date
of this Agreement and as of the Closing Date except to the extent that a
representation, warranty or Schedule expressly states that such representation
or warranty, or information in such Schedule, is current only as of an earlier
date or as of the date of this Agreement:

 

4.1 Organization. Purchaser is a corporation duly incorporated, validly existing
and in good standing under the Laws of the State of Delaware, and is qualified
or registered to do business in each jurisdiction in which the nature of its
business or operations would require such qualification or registration, except
where the failure to be so qualified or registered would not cause a material
adverse effect on the business of Purchaser, taken as a whole (a “Purchaser
Material Adverse Effect”).

 

4.2 Necessary Authority. Purchaser has full power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly authorized, executed and delivered by Purchaser and
constitutes the legal, valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms and conditions, subject only to
applicable bankruptcy, insolvency or other Laws affecting creditors’ rights
generally and the exercise of judicial discretion in accordance with general
equitable principles. The individual executing this Agreement on behalf of
Purchaser has the full right, power and authority to execute and deliver this
Agreement, and upon execution, no further action will be needed to make this
Agreement valid and binding upon, and enforceable against, Purchaser.

 

4.3 No Conflicts. The execution, delivery and performance of this Agreement by
the Purchaser and the consummation of the transactions contemplated herein do
not and will not (a) require Purchaser to obtain the consent or approvals of, or
make any filing with, any person or public authority, except for consents and
approval already obtained and notices or filings already made, (b) violate any
law, ordinance, rule, regulation, order or decree or Purchaser’s plan and trust
documents, or (c) constitute or result in the breach of any provision of, or
constitute a default under, any agreement, indenture or other instrument to
which Purchaser is a party or by which it or its assets may be bound.

 

4.4 Brokers. Except for Windsor Advisory Services LLC, no broker, finder or
investment banker or other person is directly or indirectly entitled to any
brokerage, finder’s or other fee or commission or any similar charge in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Purchaser.

 

4.5 Litigation; Compliance with Law. There is no litigation, proceeding
(arbitral or otherwise), claim, action, suit, judgment, decree, settlement,
rule, order or investigation of any nature, pending, rendered or, to Purchaser’s
Knowledge, threatened, against Purchaser that reasonably could be expected to
adversely affect Purchaser’s ability to consummate the transactions contemplated
by this Agreement.

 

44



--------------------------------------------------------------------------------

4.6 Investment Intent. Purchaser is acquiring the Company Common Stock for its
own account and not with a view to its distribution within the meaning of
Section 2(11) of the Securities Act of 1933, as amended, and the rules and
regulations issued pursuant thereto.

 

4.7 SEC Filings. Purchaser has previously furnished or made available to the
Company complete and accurate copies, as amended or supplemented, of all reports
filed by the Purchaser under Section 13 of the Exchange Act with the SEC since
January 1, 2001 (such reports are collectively referred to herein as the
“Purchaser Reports”). As of their respective dates, the Purchaser Reports did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
audited financial statements and unaudited interim financial statements of the
Purchaser included in the Purchaser Reports: (a) have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby (except as may be indicated therein or in the notes thereto, and
in the case of quarterly financial statements, as permitted by Form 10-Q under
the Exchange Act); and (b) fairly present the consolidated financial condition,
results of operations and cash flow of the Purchaser as of the respective dates
thereof and for the periods referred to therein.

 

4.8 Capitalization. The authorized capital stock of Purchaser consists of (a)
65,000,000 authorized shares of common stock, par value $0.02 per share (the
“Purchaser Common Stock”), 13,348,122 of which were issued and outstanding as of
April 28, 2004 and (b) 35,000,000 authorized shares of preferred stock, par
value $0.02 per share (the “Purchaser Preferred Stock”), 12,000,000 of which are
designated Series A Convertible Preferred Stock (the “Purchaser Series A
Stock”), 6,726,457 of which were issued and outstanding as of April 28, 2004 and
0 of which are designated Series B Convertible Preferred Stock (the “Purchaser
Series B Stock”), 0 of which were issued and outstanding as of April 28, 2004.
Schedule 4.8 sets forth a summary capitalization table showing the aggregate
number of outstanding options and/or warrants for Purchaser Common Stock,
options and/or warrants for Purchaser Series A Stock, options and/or warrants
for Purchaser Series B Stock, and convertible debt as of April 28, 2004. Except
as set forth on Schedule 4.8, there are no options, warrants or other rights to
subscribe for or purchase any capital stock or other equity interests of
Purchaser or securities convertible into or exchangeable for, or that otherwise
confer on the holder any right to acquire any capital stock of Purchaser as of
April 28, 2004. Immediately following the Closing, the Purchaser Common Shares
(i) will be duly and validly issued; (ii) will be fully paid and nonassessable;
and (iii) will not have been issued in violation of any preemptive rights or
rights of first refusal or first offer.

 

5. COVENANTS OF THE SELLERS, COMPANY AND PURCHASER. Between the date of this
Agreement and the Closing Date (except for the covenants set forth in the first
sentence of Section 5.8, which shall also apply following the Closing Date, and
except for the covenants set forth in the second sentence of Section 5.8, and in
the second sentence of Section 5.14(a), which shall only apply following the
Closing Date in accordance with their terms):

 

5.1 Affirmative Covenants of Company and Sellers. Company and each of Sellers
hereby covenants and agrees that, from the date hereof through and including the
Closing

 

45



--------------------------------------------------------------------------------

Date, unless otherwise expressly contemplated by this Agreement or consented to
in writing by Purchaser, Company shall and Sellers shall take all actions within
their control to cause Company to:

 

(a) operate its business in the Ordinary Course of Business;

 

(b) use its Reasonable Best Efforts to preserve intact its business
organization, maintain its rights and ongoing operations, retain the services of
and maintain and preserve its relationship with its officers and employees, and
maintain and preserve its relationship with its customers, suppliers and others
having business relationships with it;

 

(c) use its Reasonable Best Efforts to maintain and keep its properties and
assets in as good repair and condition as at present, ordinary wear and tear
excepted, and use its Reasonable Best Efforts to maintain and protect all assets
of Company;

 

(d) use its Reasonable Best Efforts to keep in full force and effect insurance
comparable in amount and scope of coverage to that currently maintained; and

 

(e) operate its business in all material respects in compliance with all
applicable Laws.

 

5.2 Negative Covenants of Company and Sellers. Except as expressly contemplated
by this Agreement and except as set forth in Schedule 5.2 or otherwise consented
to in writing by Purchaser (which consent shall not be unreasonably delayed or
withheld), from the date hereof until the Closing Date, Company shall not do and
Sellers shall take all actions necessary to cause Company not to do any of the
following:

 

(a) (i) increase the compensation payable to or to become payable to any of its
directors, officers or employees, except for increases in salary or wages
payable or to become payable to employees who are not officers or directors in
the Ordinary Course of Business, which increases do not in the aggregate for all
such employees materially exceed the salary or wages payable to all such
employees as of the date hereof; (ii) grant any severance or termination pay
(other than pursuant to existing severance arrangements or policies as in effect
on the date of this Agreement and described on Schedule 3.19(a)) to, or enter
into or modify any employment or severance agreement with, any of its directors,
officers or employees; or (iii) adopt or amend any employee benefit plan, policy
or arrangement, (A) in each case except as may be required by applicable Law and
(B) in each case, except for such payments or arrangements made with respect to
any of Sellers so long as such payments or arrangements are fully satisfied
prior to Closing or are fully reflected on the Closing Payment Certificate;

 

(b) declare or pay any dividend on, or make any other distribution in respect
of, outstanding shares of its capital stock;

 

(c) (i) redeem, repurchase or otherwise reacquire any shares of its capital
stock or any securities or obligations convertible into or exchangeable for any
shares of its capital stock, or any options, warrants or conversion or other
rights to acquire any shares of its capital stock or any such securities or
obligations; (ii) liquidate, dissolve or effect any

 

46



--------------------------------------------------------------------------------

 

reorganization or recapitalization; or (iii) split, combine or reclassify any of
its capital stock or issue or authorize or propose the issuance of any other
securities in respect of, in lieu of, or in substitution for, shares of its
capital stock;

 

(d) issue, pledge, deliver, award, grant or sell, or authorize or propose the
issuance, pledge, delivery, award, grant or sale (including the grant of any
encumbrances) of, any shares of any class of its capital stock (including shares
held in treasury), any securities convertible into or exercisable or
exchangeable for any such shares, or any rights, warrants or options to acquire,
any such shares;

 

(e) (i) acquire or agree to acquire, or merge or consolidate with, by purchasing
an equity interest in or a portion of the assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets of any other Person or (ii) make or commit to make any investments other
than short-term liquid investments, investments that will be liquidated prior to
Closing;

 

(f) sell, lease, license, exchange, mortgage, pledge, transfer or otherwise
dispose of, or agree to sell, lease, license, exchange, mortgage, pledge,
transfer or otherwise encumber or dispose of, any of its assets (including the
Assets) except for dispositions of inventory or products to customers of
Company;

 

(g) propose or adopt any amendments to its Articles of Incorporation, its Bylaws
or any stockholders’ agreement (including termination of such agreement);

 

(h) make any change in any of its methods of accounting or make any material
reclassification of assets or liabilities, except as may be required by Law or
GAAP;

 

(i) incur or guarantee any obligation for borrowed money, whether or not
evidenced by a note, bond, debenture or similar instrument, or enter into any
“keep well” or other agreement to maintain the financial condition of another
Person or make any loans, or advances of borrowed money or capital contributions
to, or equity investments in, any other Person or issue or sell any debt
securities, except in the Ordinary Course of Business under existing loan
agreements or capitalized leases;

 

(j) sell, lease, license, exchange, mortgage, pledge, transfer or otherwise
dispose of, or agree to sell, lease, license, exchange, mortgage, pledge,
transfer or otherwise encumber or dispose of, any material rights to
Intellectual Property of the Company other than in the Ordinary Course of
Business;

 

(k) create or incur any Liens affecting the Assets or the Stock except for
Permitted Liens;

 

(l) except in the Ordinary Course of Business, enter into or amend any
agreements pursuant to which any other party is granted exclusive marketing or
other exclusive rights of any type or scope with respect to any products or
technology of Company;

 

47



--------------------------------------------------------------------------------

(m) enter into or amend any operating or capital lease;

 

(n) make any capital expenditures, capital additions or capital improvements
other than (i) expenditures for routine or emergency maintenance and repair in
an amount not to exceed $10,000, or (ii) expenditures in the Ordinary Course of
Business in amounts not exceeding $10,000 in the aggregate;

 

(o) enter into or amend any Contract, commitment, understanding or other
arrangement (i) which are teaming agreements or which include any conflict of
interest, non-competition or similar provision which would place any restriction
on the parties with which Company or its Affiliates may do business; (ii) in the
case of task orders, purchase orders or modifications to existing Contracts,
which are reasonably expected to involve more than $1,000,000 in revenues to or
expenditures by Company; (iii) in the case of any new Government Contract, which
are reasonably expected to involve more than $1,000,000 in revenues to or
expenditures by Company; or (iv) in the case of any contract, commitment,
understanding or other arrangement that is not a Government Contract, which is
reasonably expected to involve more than $10,000 in revenues to, expenditures of
or liabilities to Company; provided, that all such permitted new Contracts or
Leases shall be deemed to be included within the term “Contracts” as defined in
Section 1 hereof;

 

(p) submit any new Government Bid which, if accepted, is expected to result in a
loss to Company or would result in a Government Contract with a backlog value in
excess of $1,000,000;

 

(q) enter into any collective bargaining agreement;

 

(r) make or change any Tax election, change any annual Tax accounting period,
change any method of Tax accounting, enter into any closing agreement with
respect to any Tax, settle any Tax claim or any assessment or surrender any
right to claim a Tax refund;

 

(s) pay, discharge or satisfy any material claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), except the
payment, discharge or satisfaction of (i) liabilities or obligations in the
Ordinary Course of Business or in accordance with the terms thereof as in effect
on the date hereof or (ii) claims settled or compromised to the extent permitted
by this Section 5.2(s), or waive, release, grant or transfer any rights of
material value or modify or change in any material respect any existing
Contract, in each case, other than in the Ordinary Course of Business;

 

(t) settle or compromise any litigation;

 

(u) make any payment or loan to an Affiliate, any Seller or any director,
officer or employee of Company, except in accordance with the terms of any
employment Contract or compensation to employees in the Ordinary Course of
Business or in accordance with Section 5.2(a);

 

48



--------------------------------------------------------------------------------

(v) enter into or amend any Contract, commitment, understanding or other
arrangement with any Affiliate or any Seller, director, officer or employee of
Company, or any of their Affiliates;

 

(w) permit any Person other than Sellers to own any shares of capital stock of
Company;

 

(x) create any subsidiaries or enter into any joint venture, partnership or
similar arrangement; or

 

(y) intentionally take, or offer or propose to take, or agree to take in writing
or otherwise, (i) any of the actions described in Section 5.2 which require the
consent of Purchaser, (ii) any action which would result in a breach of any of
Company’s representations and warranties in this Agreement or (iii) any action
which would result in any of the conditions set forth in Section 6 not being
satisfied.

 

5.3 Mutual Covenants Regarding Adverse Developments. Company and Sellers shall
promptly notify Purchaser in writing of any Material Adverse Effect with respect
to Company. Purchaser shall promptly notify Company and Sellers in writing of
any Purchaser Material Adverse Effect. Company and Sellers shall keep Purchaser
informed of all material operational matters and business developments with
respect to Company’s business and its markets.

 

5.4 Mutual Covenants Regarding Potential Breach. Each party will promptly notify
the other parties of the occurrence of any event, or the existence of any fact,
of which such party becomes aware that results in the inaccuracy in any material
respect of any representation or warranty of such party in this Agreement as of
any time prior to the Closing, and such party will use its Reasonable Best
Efforts to cure such matter.

 

5.5 Access. Company will provide Purchaser, its counsel, accountants, financing
sources and other representatives who have acknowledged and ratified the Mutual
Non-Disclosure Agreement and its Addendum (“Purchaser’s Representatives”), for
the purpose of the continuation of customary due diligence or for any other
reasonable purpose, with access to the books and records of Company and
Company’s business, to the Assets and, subject to the receipt of reasonable
prior notice from Purchaser, and with the consent of the Sellers in their
capacity as an officer of the Company, or their authorized designees (which
consent will not be unreasonably withheld or delayed), to the officers,
employees, agents and accountants of Company with respect to matters relating to
Company’s business and will provide Purchaser and Purchaser’s Representatives
with such information concerning Company, the Stock, the Assets and Company’s
business as Purchaser and/or Purchaser’s Representative reasonably may request.

 

5.6 Financial Statements. Between the date of this Agreement and the Closing
Date, as soon as the same are available, Company will provide Purchaser with
copies of the regularly prepared financial statements of Company.

 

49



--------------------------------------------------------------------------------

5.7 No Negotiations. Company and Sellers shall, and shall cause their respective
Representatives to immediately cease any existing discussion or negotiation with
any Persons (other than Purchaser) conducted prior to the date hereof with
respect to any proposed, potential or contemplated acquisition of the Stock, the
Assets or Company. Company and Sellers will refrain, and will cause each
Representative of Company or Sellers to refrain from taking, directly or
indirectly, any action (i) to solicit or initiate the submission of any proposal
or indication of interest from any Person (other than Purchaser) relating to an
acquisition of the Stock, the Assets or Company or any merger, consolidation,
combination, share exchange, recapitalization, liquidation or dissolution
involving Company, (ii) to participate in any discussions or negotiations
regarding, or furnish to any Person any information with respect to, or that may
reasonably be expected to lead to, an acquisition of the Stock, the Assets or
Company or any merger, consolidation, combination, share exchange,
recapitalization, liquidation or dissolution involving Company (or any proposal
or indication of interest relating to any of the foregoing) with any Person
(other than Purchaser) or (iii) to authorize, engage in, or enter into any
agreement or understanding (other than with Purchaser) with respect to an
acquisition of the Stock, the Assets or Company or a merger, consolidation,
combination, share exchange, recapitalization, liquidation or dissolution
involving Company (or any proposal or indication of interest relating to any of
the foregoing). If any proposal described in this section is received by Company
or Sellers, Company and Sellers agree to promptly notify Purchaser in writing
and disclose the material terms of any such proposal (including without
limitation the identity of the prospective purchaser) to Purchaser, and Company
and Sellers will notify any prospective purchaser of their obligations hereunder
and assure that any such disclosure does not violate any agreement binding on
Company.

 

5.8 Mutual Covenants Regarding Confidentiality. Except as required by Law
(including Purchaser’s obligations under the Exchange Act), Purchaser, Company
and Sellers shall each keep confidential and not directly or indirectly reveal,
report, publish, disclose or transfer any information regarding the Purchaser,
Company, and negotiations preceding this Agreement other than to its
Representatives, and each will use such information solely in connection with
the transactions contemplated by this Agreement, and if the transactions
contemplated hereby are not consummated for any reason, each shall return to the
other, without retaining any copies thereof, any schedules, documents or other
written information obtained from the other in connection with this Agreement
and the transactions contemplated hereby and shall cause all of its
Representatives to whom it may have disclosed such information to do the same.
Following the Closing, Sellers shall keep confidential and not directly or
indirectly reveal, report, publish, disclose or transfer any Confidential
Information and will not use such information for their own benefit or for the
benefit of any other Person (other than Company and Purchaser) and shall cause
all of their Representatives to do the same. Notwithstanding the foregoing
limitations, no party to this Agreement shall be required to keep confidential
or return any information that (i) is known or available through other lawful
sources not bound by a confidentiality agreement with the disclosing party; (ii)
is or becomes publicly known or generally known in the industry through no fault
of the receiving party or its agents; (iii) is developed by the receiving party
independently of the disclosure by the disclosing party; (iv) is requested or
required to be disclosed pursuant to Law (including securities Laws of any
jurisdiction and rules and regulations of any applicable stock exchange),
provided the other

 

50



--------------------------------------------------------------------------------

parties are given reasonable prior notice or consent thereto; or (v) relates
solely to the income tax aspects and consequences of the transactions
contemplated by this Agreement.

 

5.9 Mutual Covenants Regarding No Inconsistent Action. None of Purchaser,
Company or Sellers shall take any action which is materially inconsistent with
its obligations under this Agreement, that would cause any representation to be
untrue or misleading, that would make it impossible or impracticable for a
condition herein to be satisfied, or that would materially hinder or delay the
consummation of the transactions contemplated by this Agreement.

 

5.10 Permits. Company and Sellers shall maintain all Permits that continue to be
necessary in order for Company to own the Assets and continue to conduct
Company’s business as it is then conducted in full force and effect, and will
file timely, all reports, statements, renewals applications and other filings
that are required to keep such Permits in full force and effect, and will pay
timely all fees and charges in connection therewith that are required to keep
the Permits in full force and effect.

 

5.11 Taxes and Assessments. Company shall pay in a timely fashion, or accrue
for, all Taxes or other public charges levied against it, or against Company’s
business or the Assets.

 

5.12 Obligations to Employees. All obligations of the Company arising from any
severance, retention or similar agreements entered into prior to the Closing
shall either be paid by Company prior to Closing or be deemed to be current
liabilities on the Estimated Closing Date Balance Sheet and for the purposes of
determining Working Capital.

 

5.13 Notification; Updates to Disclosure Schedule. Company and Sellers shall
promptly notify Purchaser in writing of: (a) the discovery by Company or any
Seller of any event, condition, fact or circumstance that occurred or existed on
or prior to the date of this Agreement and that caused or constitutes a breach
of any representation or warranty made by Company or Sellers in this Agreement;
(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement and that would cause or constitute a material
breach of any representation or warranty made by the Company or the Sellers in
this Agreement if (i) such representation or warranty had been made as of the
time of the occurrence, existence or discovery of such event, condition, fact or
circumstance, or (ii) such event, condition, fact or circumstance had occurred,
arisen or existed on or prior to the date of this Agreement; (c) any breach of
any covenant or obligation of the Company or Sellers set forth in this
Agreement; and (d) any event, condition, fact or circumstance that may make the
timely satisfaction of any of the conditions set forth in Section 6 impossible
or unlikely. Any such notification shall not have the effect of amending the
Disclosure Schedules or constitute of waiver of any rights of Purchaser.

 

5.14 Mutual Covenants Regarding Further Action; Efforts.

 

(a) Each of the parties shall use all reasonable efforts to take, or cause to be
taken, all appropriate action, and do, or cause to be done, all things
necessary, proper or advisable under applicable Laws or otherwise to consummate
and make effective the transactions

 

51



--------------------------------------------------------------------------------

 

contemplated by this Agreement as promptly as practicable, including, without
limitation, using all reasonable efforts to obtain all licenses, permits,
consents, approvals, authorizations, qualifications and orders of governmental
entities and parties to contracts with Company and Purchaser as are necessary
for the consummation of the transactions contemplated herein; provided, however,
that notwithstanding the foregoing, Company and Sellers shall use their
commercially reasonable efforts at their sole expense to obtain each consent,
approval, Permit or waiver listed on Schedule 3.6, Schedule 3.13 and Schedule
3.22, including any consent, Permit, approval or waiver required under any
Government Contract, and Purchaser agrees to reasonably cooperate in such
efforts. In case at any time after the Closing Date any further action is
necessary or desirable to carry out the purposes of this Agreement, each party
and the proper officers and directors of each party to this Agreement shall use
all reasonable efforts to take all such action.

 

(b) During the period after the date hereof but prior to the Closing (the
“Interim Period”), each of the parties shall promptly notify the others in
writing of any pending or, to the Knowledge of such party, threatened action,
proceeding or investigation by any Governmental Authority or any other Person
(i) challenging or seeking damages in connection with the transactions
contemplated hereby or (ii) seeking to restrain or prohibit the consummation of
the transactions contemplated hereby or otherwise limit the right of Purchaser
to own or operate all or any portion of Company’s business, the Assets or
Company.

 

6. CONDITIONS TO PURCHASER’S OBLIGATIONS. The obligations of Purchaser to
consummate this Agreement and Closing of the transactions contemplated hereunder
are subject to the satisfaction of each of the following conditions on or prior
to the Closing Date:

 

6.1 Representations and Warranties. The representations and warranties of
Company and Sellers to Purchaser contained herein (and in any certificates
delivered by Company and Sellers pursuant hereto) that are qualified by
materiality (including, without limitation, by a Material Adverse Effect
qualifier) will be true and correct as of the Closing Date and the
representations and warranties of Company and Sellers to Purchaser contained
herein (and in any certificates delivered by Company and Sellers pursuant
hereto) that are not so qualified by materiality (including, but not limited to,
a Material Adverse Effect qualifier) will be true and correct in all material
respects as of the Closing Date (in each case, subject to all qualifications as
to Knowledge set forth in those representations and warranties).

 

6.2 Compliance with Covenants. All of the covenants to be complied with and
performed by Company and Sellers on or before the Closing Date shall have been
duly complied with and performed.

 

6.3 Closing Documents. On the Closing Date, Company and/or Sellers shall have
delivered or caused to be delivered to Purchaser the duly executed closing
documents as specified in Section 9.1 hereof.

 

6.4 Receipt of Third Party Consents. For each of the Contracts (including
Government Contracts) and Leases for which the consent, Permit, waiver or other
approval of, or

 

52



--------------------------------------------------------------------------------

giving of notice to, a third party is required in order for such Contract or
Lease, as the case may be, to continue in effect following the Closing on the
same terms as in effect on the date hereof (including, without limitation, those
listed on Schedule 3.6 or Schedule 3.22(b) hereto), Company and Sellers shall
have obtained all required consents, Permits, waivers or other approvals of, or
have given any required notice to, any such third parties without modification
of any material provision of any such Contract or Lease.

 

6.5 Governmental Consents, Approvals and Waivers. The parties shall have
received any consents, Permits, approvals and waivers of any Governmental
Authority required in order for the parties to consummate the transactions
contemplated hereby, including by way of illustration but not limitation, the
approval of the Federal Communications Commission (the “FCC”) to the transfer of
control of Company with respect to the Company’s FCC license listed on Schedule
3.7.

 

6.6 Absence of Litigation. As of the Closing, no Law shall have been adopted,
promulgated, entered, enforced or issued by any Governmental Authority which, or
action, claim, suit or proceeding shall be pending or threatened before any
court, other Governmental Authority or arbitrator which if successful, would (i)
enjoin, restrain, or prohibit the consummation of the transactions contemplated
by this Agreement or any Transaction Document, (ii) have the effect of making
illegal or otherwise prohibiting the transactions contemplated hereby or by any
Transaction Agreement or (iii) materially adversely affect, including through
the imposition of any requirement to divest or hold separate any assets or
segments of the business of Company, Purchaser or any of their Affiliates, the
right of Purchaser following the Closing to own the Company Common Stock or the
right of Purchaser and Company to operate Company’s business as currently
operated and as currently proposed to be operated; provided, however, that this
condition may not be invoked by Purchaser if any such action, suit or proceeding
was initiated by Purchaser.

 

6.7 Execution of Employment Agreements by Key Employees. The Key Employees shall
have entered into Employment Agreements with the Company in the form of Exhibit
C hereto (the “Employment Agreements”), which Employment Agreements shall also
contain post-employment non-competition, non-solicitation and non-disturbance
provisions.

 

6.8 Options. There shall be no outstanding options, warrants or other rights to
purchase Company Common Stock or other equity interests in Company.

 

6.9 Execution of Escrow Agreement. The Sellers shall have each executed the
Escrow Agreement with respect to the portions of the Purchase Price placed in
the Escrow Account in the form of Exhibit A hereto.

 

6.10 Execution of Non-Competition, Non-Solicitation and Non-Disturbance
Agreements. The Sellers shall have entered into a Non-Competition,
Non-Solicitation and Non-Disturbance Agreement with Purchaser, substantially in
the form of Exhibit B hereto (the “Non-Competition, Non-Solicitation and
Non-Disturbance Agreements”), which provisions shall in accordance with the
terms and conditions of the Non-Competition, Non-Solicitation and
Non-Disturbance Agreement be in effect for five (5) years from the Closing. The
Non-Competition,

 

53



--------------------------------------------------------------------------------

Non-Solicitation and Non-Disturbance Agreement for each Seller shall also
provide that Fifty Thousand Dollars ($50,000) of each Seller’s portion of the
Closing Date Cash Payment portion of the Purchase Price shall be deemed to be
the specific consideration paid to each such Seller for entering into the
Non-Competition, Non-Solicitation and Non-Disturbance Agreement.

 

6.11 Execution of Registration Rights Agreement. The Sellers shall have each
executed the Registration Rights Agreement with respect to the Purchaser Common
Shares in the form of Exhibit E hereto.

 

6.12 Execution of Existing Voting Agreement. (a) Each Seller shall execute the
Purchaser’s existing Voting Agreement (the “Voting Agreement”), involving the
voting of such Seller’s Purchaser Common Shares with respect to consents or
approvals at any meeting of stockholders of the Company or at any adjournment
thereof or in any other circumstances upon which their vote, consent or other
approval is sought in matters related to the conversion of any convertible debt
issued by Purchaser into shares of voting equity securities of Purchaser and
other related matters. A copy of the existing Voting Agreement is attached as
Exhibit I.

 

6.13 Execution of Existing Amended and Restated Stockholders’ Voting Agreement.
Each Seller shall execute the Purchaser’s existing Stockholders’ Voting
Agreement (the “Stockholders’ Voting Agreement”), involving the election of
Purchaser’s directors. A copy of the existing Stockholders’ Voting Agreement is
attached as Exhibit J. Each Seller shall also execute any amendment and/or
restatement to or of the existing Stockholders’ Voting Agreement.

 

6.14 Execution of Deed of Assignment. The Sellers and IAI shall have each
executed the Deed of Assignment with respect to the transfer of the IAI
Trademarks to Company in the form of Exhibit K hereto.

 

6.15 No Material Adverse Change. There shall have been no Material Adverse
Effect during the period from the date of this Agreement to the Closing.

 

7. CONDITIONS TO COMPANY’S AND SELLERS’ OBLIGATIONS. The obligations of each of
Company and Sellers to consummate this Agreement and Closing of the transactions
contemplated hereunder are subject to the satisfaction of each of the following
conditions on or prior to the Closing Date:

 

7.1 Representations and Warranties. The representations and warranties of
Purchaser to Company and Sellers contained herein (and in any certificates
delivered by Purchaser pursuant hereto) that are qualified by materiality
(including, but not limited to, by a Material Adverse Effect qualifier) will be
true and correct as of the Closing Date and the representations and warranties
of Purchaser to Company and Sellers contained herein (and in any certificates
delivered by Purchaser pursuant hereto) that are not so qualified by materiality
(including, but not limited to, by a Material Adverse Effect qualifier) will be
true and correct in all material respects as of the Closing Date (in each case,
subject to all qualifications as to Knowledge set forth in those representations
and warranties).

 

54



--------------------------------------------------------------------------------

7.2 Compliance with Covenants. All of the covenants to be complied with or
performed by Purchaser on or before the Closing Date shall have been duly
complied with and performed.

 

7.3 Closing Documents. On the Closing Date, Purchaser shall have delivered to
Company and/or Sellers duly executed closing documents, as specified in Section
9.2 below.

 

7.4 Governmental Consents and Waivers. The parties shall have received any
consents, Permits, approvals and waivers of any Governmental Authority required
in order for the parties to consummate the transactions contemplated hereby.

 

7.5 Absence of Litigation. As of the Closing, no Law shall have been adopted,
promulgated, entered, enforced or issued by any Governmental Authority, nor
shall any action, claim, suit or proceeding be pending or threatened before any
court, other Governmental Authority or arbitrator which if successful, would (i)
enjoin, restrain, or prohibit the consummation of the transactions contemplated
by this Agreement or any Transaction Document, (ii) have the effect of making
illegal or otherwise prohibiting the transactions contemplated hereby or by any
Transaction Agreement or (iii) materially adversely affect, including through
the imposition of any requirement to divest or hold separate any assets or
segments of the business of Company, Purchaser or any of their Affiliates, the
right of Purchaser following the Closing to own the Company Common Stock or the
right of Purchaser and Company to operate Company’s business as currently
operated and as currently proposed to be operated; provided, however, that this
condition may not be invoked by Sellers if any such action, suit or proceeding
was initiated by Sellers.

 

7.6 Execution of Registration Rights Agreement. The Purchaser shall have each
executed the Registration Rights Agreement with respect to the Purchaser Common
Shares in the form of Exhibit E hereto.

 

7.7 Execution of Escrow Agreement. The Purchaser shall have each executed the
Escrow Agreement with respect to the portions of the Purchase Price placed in
the Escrow Account in the form of Exhibit A hereto.

 

7.8 No Material Adverse Change. There shall have been no Purchaser Material
Adverse Effect during the period from the date of this Agreement to the Closing.

 

8. CLOSING.

 

8.1 Timing. By mutual agreement of the parties, the Closing may take place by
conference call and telecopy with exchange of original signatures by overnight
mail. To the extent permitted by Law and GAAP, for tax and accounting purposes,
the parties shall treat the Closing as being effective as of 12:01 a.m. on the
Closing Date (the “Effective Time”).

 

9. CLOSING DOCUMENTS.

 

9.1 Closing Documents to be Delivered by Company and Sellers. On the Closing
Date, Company and Sellers shall deliver to Purchaser:

 

(a) certificates representing the Company Common Stock, duly endorsed or
accompanied by stock powers duly executed in blank and otherwise in form
acceptable for transfer on the books of Company;

 

55



--------------------------------------------------------------------------------

(b) the stock book, stock ledger, minute book and corporate seal of Company;

 

(c) copies of resolutions of Company’s Board of Directors and stockholders
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated hereby, and of Company’s Articles of Incorporation and
Bylaws, as amended, all as certified by Company’s corporate secretary;

 

(d) a certificate executed by Company and each of Sellers attesting that Company
and each of Sellers has complied with all conditions set forth in Section 6
hereof or indicating with specificity any respects in which those conditions
have not been complied with, in a form reasonably satisfactory to Purchaser;

 

(e) the consents, Permits, waivers, approvals and notices contemplated by
Sections 6.4 and 6.5 hereof;

 

(f) a cross-receipt executed by each Seller, in a form reasonably satisfactory
to Purchaser and Sellers;

 

(g) an IRS Form W-9, completed by each Seller, in a form reasonably satisfactory
to Purchaser;

 

(h) certificates from the State of Maryland and from each jurisdiction where
Company is qualified to do business as a foreign corporation, dated no earlier
than fifteen (15) days prior to the Closing Date, as to the good standing of
Company in such jurisdictions;

 

(i) an affidavit of non-foreign status of each of Sellers dated as of the
Closing Date in form and substance required under Section 1445 of the Code and
the Regulations thereunder such that Purchaser is exempt from withholding any
portion of the Purchase Price;

 

(j) the Non-Competition, Non-Solicitation and Non-Disturbance Agreements
referenced in Section 6.10, executed by each Seller;

 

(k) an opinion from counsel to Sellers, addressed to Purchaser and its
successors, and dated as of the Closing Date, in the form attached hereto as
Exhibit D;

 

(l) the Employment Agreements referenced in Section 6.7, executed by the Key
Employees;

 

(m) Company’s tax clearance identification from the State of Maryland;

 

56



--------------------------------------------------------------------------------

(n) the Escrow Agreement referenced in Section 6.9, executed by the Sellers;

 

(o) the Registration Rights Agreement referenced in Section 6.11 executed by the
Sellers;

 

(p) the Voting Agreement referenced in Section 6.12 executed by the Sellers;

 

(q) the Stockholders’ Voting Agreement referenced in Section 6.13 executed by
the Sellers;

 

(r) the Deed of Assignment referenced in Section 6.14 executed by the Sellers
and IAI;

 

(s) stock powers executed in blank in connection with all Purchaser Common
Shares held in the Escrow Account; and

 

(t) resignations effective immediately following the closing of each of the
directors and officers of Company.

 

9.2 Closing Documents to be Delivered by Purchaser. On the Closing Date,
Purchaser shall deliver to Sellers, the Escrow Agent or the third parties
referenced in Section 2.2(c), as applicable:

 

(a) the Purchase Price;

 

(b) the Purchaser Common Shares;

 

(c) a certificate executed by Purchaser attesting that Purchaser has complied
with all conditions set forth in Section 7 hereof or indicating with specificity
any respects in which those conditions have not been complied with, in a form
reasonably satisfactory to Sellers;

 

(d) an executed cross-receipt, in a form reasonably satisfactory to Purchaser
and Sellers;

 

(e) the Registration Rights Agreement referenced in Section 7.6 executed by
Purchaser; and

 

(f) the Escrow Agreement referenced in Section 7.7 executed by Purchaser.

 

9.3 Other Closing Documents and Actions. The parties will also execute such
other documents and perform such other acts, before and after the Closing Date,
as may be necessary for the implementation and consummation of this Agreement.

 

57



--------------------------------------------------------------------------------

10. TERMINATION.

 

10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

(a) by mutual written agreement of Sellers and Purchaser;

 

(b) by Sellers and Company, if the Closing shall not have occurred by July 6,
2004, so long as neither Company nor any Seller is in material default or breach
hereunder;

 

(c) by Purchaser, if the Closing shall not have occurred by July 6, 2004, so
long as Purchaser is not in material default or breach hereunder;

 

(d) by Purchaser, if Sellers or Company have committed a material breach of any
provision of this Agreement that has not been cured within twenty (20) days of
written notice of such material breach;

 

(e) by Company and Sellers, if Purchaser has committed a material breach of any
provision of this Agreement that has not been cured within twenty (20) days of
written notice of such material breach; or

 

(f) by either Purchaser on the one hand or Sellers and Company on the other
hand, if an order, decree, ruling, judgment or injunction has been entered by
any Governmental Authority of competent jurisdiction permanently restraining,
enjoining or otherwise limiting or prohibiting the consummation of the
transactions contemplated by this Agreement and such order, decree, ruling,
judgment or injunction has become final and non-appealable.

 

10.2 Effect of Termination. If this Agreement is terminated as provided in
Section 10.1, then all further obligations under this Agreement shall terminate
and no party hereto shall have any liability in respect of the termination of
this Agreement; provided, however, that the confidentiality obligations of
Purchaser, Sellers and Company described in Section 5.8 will survive any such
termination; provided further that no such termination will relieve Purchaser,
Sellers or Company from liability for any breach of any representation,
warranty, covenant or agreement set forth in this Agreement prior to such
termination and in the event of such breach the parties hereto shall be entitled
to exercise any and all remedies available under law or equity in accordance
with this Agreement.

 

11. INDEMNIFICATION

 

11.1 Indemnification by the Seller. Sellers shall jointly and severally
indemnify and hold Purchaser, its Affiliates and Company (from and after the
Closing) and each of their respective shareholders, trustees, directors,
officers, employees and agents (collectively, the “Purchaser Parties”) harmless
against and from and in respect of any and all Losses which are incurred by
virtue of or result from (a) (i) the inaccuracy in or breach of any
representation or warranty made by any Seller or Company, or (ii) the
non-fulfillment by any Seller of any

 

58



--------------------------------------------------------------------------------

unwaived covenant or agreement, in each case as contained in this Agreement or
in any of the other Transaction Documents or in any document or instrument
delivered at the Closing pursuant hereto or thereto or (b) enforcing the
Purchaser Parties’ indemnification rights provided for hereunder.

 

11.2 Indemnification by the Purchaser. The Purchaser agrees to indemnify each
Seller, its Affiliates and each of their respective shareholders, trustees,
directors, officers, employees and agents (collectively, the “Seller Parties”)
harmless against and from and in respect of any and all Losses which are
incurred by virtue of or result from (a) (i) the inaccuracy in or breach of any
representation or warranty made by Purchaser, or (ii) the non-fulfillment or
breach of any unwaived covenant or agreement, in each case as made by or on
behalf of the Purchaser in this Agreement or in any of the other Transaction
Documents or in any document or instrument delivered at the Closing pursuant
hereto or thereto or (b) enforcing the Seller Parties’ indemnification rights
provided for hereunder.

 

11.3 Supplemental Indemnification by Sellers and/or Purchaser.

 

(a) Supplemental ERISA Indemnification. Sellers shall jointly and severally
indemnify and hold harmless the Purchaser Parties with respect to any and all
Losses arising out of or otherwise in respect of (i) any Benefit Plan that is
not disclosed on Schedule 3.19 or any Losses incurred by any Purchaser Parties
resulting from any violation by Company prior to the Closing of any reporting
and disclosure rules or regulations, including, without limitation, the failure
to timely file any report, schedule, application for determination, or any other
information required to be reported, under ERISA or the Code in respect of any
Benefit Plan that is not disclosed on Schedule 3.19, (ii) any violation of any
reporting and disclosure rules or regulations, including, without limitation,
the failure to timely file any report, schedule, application for determination,
or any other information required to be reported, under ERISA or the Code in
respect of any Benefit Plan that is disclosed on Schedule 3.19 and (iii) any
failure by Company prior to the Closing to amend, within the time period
required under the Code, any Benefit Plan that is a tax-qualified retirement
plan to qualify under Section 401(a) of the Code. All indemnification
obligations set forth in clauses (i), (ii) and (iii) of the first sentence of
this Section 11.3(a) shall be included within the term ERISA Claims for purposes
of Sections 11.4, 11.5 and 11.6.

 

(b) Supplemental Contract Indemnification. Sellers shall jointly and severally
indemnify and hold harmless the Purchaser Parties with respect to any Losses
incurred by any of the Purchaser Parties based upon, arising out of or otherwise
in respect of, any government disallowance of incurred Direct Contract Costs
and/or Indirect Costs, including, without limitation, arising out of Defense
Contract Audit Agency incurred cost audits of Company for any period of time
prior to the Closing Date. All indemnification obligations in this Section
11.3(b) shall be included within the term Government Contract Claims for
purposes of Sections 11.4, 11.5 and 11.6.

 

(c) Supplemental Tax Indemnification. Sellers shall jointly and severally
indemnify the Purchaser Parties for any liability for any Taxes imposed on
Company (including without limitation, any underpayment penalties and any Taxes
imposed by any foreign taxing

 

59



--------------------------------------------------------------------------------

 

authority on the employees of Company) pursuant to federal, state, local or
foreign law attributable to any periods or portions thereof ending on or before
the Closing Date (“Pre-Closing Taxes”) in excess of Taxes which are included as
current liabilities for purposes of computing Actual Working Capital. All
indemnification obligations set forth in this Section 11.3(c) shall be included
within the term Tax Claims for purposes of Sections 11.4, 11.5 and 11.6.

 

(d) Supplemental Litigation Indemnification. Sellers shall jointly and severally
indemnify and hold harmless the Purchaser Parties with respect to any Losses
incurred by any of the Purchaser Parties based upon, arising out of or otherwise
in respect of, any litigation matters listed on Schedule 3.14 and the failure of
Company to have an equal employment opportunity policy. All indemnification
obligations in this Section 11.3(d) shall be included within the term Litigation
Claims for purposes of Sections 11.4, 11.5 and 11.6.

 

11.4 Survival of Representations and Warranties. Notwithstanding any right of
the Purchaser fully to investigate the affairs of Company and Sellers and
notwithstanding any knowledge of facts determined or determinable by Purchaser
pursuant to such investigation or right of investigation, Purchaser has the
right to rely fully upon the representations and warranties of each of Sellers
and Company contained in this Agreement. All representations and warranties of
the parties hereto contained in this Agreement shall survive the execution and
delivery hereof and the Closing hereunder, and, after the Closing (a) the
representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.31
and 3.32, shall survive without limit, (b) the representations and warranties
made in Sections 3.8, 3.14, 3.17, 3.19, 3.21, 3.29 and 3.33, any and all
Litigation Claims, Tax Claims, ERISA Claims, Environmental Claims, and
Government Contract Claims, and any and all claims based upon fraud or willful
misconduct shall survive until thirty (30) days after the expiration of the
applicable statute of limitation, and (c) all other representation and
warranties shall survive until the date twenty four (24) months after the
Closing Date. Each representation and warranty described in clauses (a), (b) and
(c), shall further survive if the party asserting such claim shall have in good
faith provided written notice on or prior to the applicable date referenced in
clauses (a), (b) and (c) to the party against which such claim is asserted.
Except as otherwise expressly provided herein, the covenants and agreements
contained in this Agreement shall survive the execution and delivery hereof and
the consummation of the transactions contemplated hereby indefinitely.

 

11.5 Certain Limitations on Indemnification Obligations.

 

(a) Except as otherwise expressly provided in this Section 11, the Purchaser
Parties and Seller Parties shall not be entitled to receive any indemnification
payments under Section 11.1 or 11.2 in connection with the inaccuracy in or
breach of any representation or warranty, until the aggregate amount of Losses
incurred by the Purchaser Parties or Seller Parties, as the case may be, exceed
One Hundred Thousand Dollars ($100,000) (the “Basket Amount”), and Sellers or
the Purchaser (as applicable) shall only be liable for the amount of all such
Losses that exceeds the Basket Amount.

 

(b) Except as otherwise expressly provided in this Section 11, the maximum
aggregate amount of indemnification payments under this Section 11 in connection

 

60



--------------------------------------------------------------------------------

with the inaccuracy in or breach of any representation or warranty to which the
Purchaser Parties or Seller Parties shall be entitled to receive, upon the
triggering of any indemnification obligation hereunder, shall not exceed Seven
Million Dollars ($7,000,000).

 

(c) Notwithstanding anything to the contrary in this Agreement, any
indemnification payments based upon any and all (i) Litigation Claims, (ii) Tax
Claims, (iii) ERISA Claims involving fraud, false claims or criminal misconduct,
(iv) Government Contract Claims involving fraud, false claims or criminal
misconduct, (v) breaches of the representations contained in Sections 3.3 or 3.4
and/or (vi) claims of fraud or willful misconduct shall not be subject to either
(i) the Basket Amount set forth in Section 11.5(a) or (ii) the maximum aggregate
indemnification limitation set forth in Section 11.5(b).

 

(d) Any indemnity claims of Purchaser shall first be settled through
disbursements from the Escrow Account in accordance with the terms and
conditions set forth in the Escrow Agreement in the following order, first in
cash and then in Purchaser Common Shares. Any Purchaser Common Shares disbursed
from the Escrow Account shall have a value determined in accordance with the
Indemnification Valuation. For the avoidance of doubt, the Escrow Account is
part of and not an addition to the maximum aggregate indemnification limitation
set forth in Section 11.5(b); provided, however, that if all or any amounts in
the Escrow Account are distributed to Sellers before a timely and valid
indemnification claim is made by Purchaser, such Escrow Account amounts
distributed to Sellers shall not reduce the maximum aggregate indemnification
limitation set forth in Section 11.5(b).

 

11.6 Defense of Claims. In the case of any claim for indemnification under
Section 11.1, 11.2 or 11.3 arising from a request for information, audit or
claim of a third party (including the IRS or any Governmental Authority), an
indemnified party shall give prompt written notice and, subject to the following
sentence, in no case later than ten (10) business days after the indemnified
party’s receipt of notice of such request for information, audit or claim, to
the indemnifying party of any request for information, audit, claim, suit or
demand of which such indemnified party has Knowledge and as to which it may
request indemnification hereunder. The failure to give such notice shall not,
however, relieve the indemnifying party of its indemnification obligations
except to the extent that the indemnifying party is actually harmed thereby. The
indemnifying party shall have the right to defend and to direct the defense
against any such request for information, audit, claim, suit or demand
(including, without limitation, Litigation Claims, ERISA Claims, Tax Claims and
claims relating to Section 11.3(b)), in its name and at its expense, and with
counsel selected by the indemnifying party unless such claim, suit or demand
seeks an injunction or other equitable relief against the indemnified party;
provided, however, the indemnifying party shall not have the right to defend or
direct the defense of any such request for information, audit, claim, suit or
demand if it refuses to acknowledge fully its obligations to the indemnified
party or contests, in whole or in part, its indemnification obligations
therefor. If the indemnifying party elects, and is entitled, to compromise or
defend such request for information, audit or claim, it shall within thirty (30)
days (or sooner, if the nature of the claim so requires) notify the indemnified
party of its intent to do so, and the indemnified party shall, at the request
and expense of the indemnifying party, cooperate in the defense of such request
for information, audit, claim, suit or demand. If the indemnifying party elects
not to compromise or defend such request for information, audit or claim, fails
to notify

 

61



--------------------------------------------------------------------------------

the indemnified party of its election as herein provided or refuses to
acknowledge or contests its obligation to indemnify under this Agreement, the
indemnified party may pay, compromise or defend such request for information,
audit or claim. Except as set forth in the immediately preceding sentence, the
indemnifying party shall have no indemnification obligations with respect to any
such request for information, audit, claim, suit or demand which shall be
settled by the indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld or
delayed); provided, however, that notwithstanding the foregoing, the indemnified
party shall not be required to refrain from paying any claim which has matured
by a court judgment or decree, unless an appeal is duly taken therefrom and
exercise thereof has been stayed, nor shall it be required to refrain from
paying any claim where the delay in paying such claim would result in the
foreclosure of a lien upon any of the property or assets then held by the
indemnified party or where any delay in payment would cause the indemnified
party material economic loss. The indemnifying party’s right to direct the
defense shall include the right to compromise or enter into an agreement
settling any request for information, audit or claim by a third party; provided
that no such compromise or settlement shall obligate the indemnified party to
agree to any settlement which requires the taking of any action by the
indemnified party other than the delivery of a release, except with the consent
of the indemnified party (such consent to be withheld or delayed only for a good
faith reason). Notwithstanding the indemnifying party’s right to compromise or
settle in accordance with the immediately preceding sentence, the indemnifying
party may not settle or compromise any request for information, audit or claim
over the objection of the indemnified party; provided, however, that consent by
the indemnified party to settlement or compromise shall not be unreasonably
withheld or delayed. The indemnified party shall have the right to participate
in the defense of any request for information, audit, claim, suit or demand with
counsel selected by it subject to the indemnifying party’s right to direct the
defense. The fees and disbursements of such counsel shall be at the expense of
the indemnified party; provided, however, that, in the case of any request for
information, audit, claim, suit or demand which seeks injunctive or other
equitable relief against the indemnified party, the fees and disbursements of
such counsel shall be at the expense of the indemnifying party.

 

11.7 Non-Third Party Claims. Any claim which does not result in a third party
claim shall be asserted by a written notice to the other party or parties. The
recipient of such notice shall have a period of thirty (30) days after receipt
of such notice within which to respond thereto. If the recipient does not
respond within such thirty (30) days, the recipient shall be deemed to have
accepted responsibility for the Losses set forth in such notice and shall have
no further right to contest the validity of such notice. If the recipient
responds within such thirty (30) days after the receipt of the notice and
rejects such claim in whole or in part, the party delivering shall be free to
pursue such remedies as may be available to it under contract or applicable Law.

 

11.8 Liability of the Company. Purchaser shall not after the Closing make any
claim against Company in respect of any representation, warranty, covenant or
any other obligation of Company to Purchaser hereunder or under any other
Transaction Document to which Company is a party. Notwithstanding anything
herein to the contrary, Purchaser retains, and nothing contained in this Section
11.8 shall in any way waive or limit, its rights to bring claims against Sellers
in respect of a breach of any representation or warranty of Company or

 

62



--------------------------------------------------------------------------------

any Seller contained herein or in any other Transaction Document, or the
non-fulfillment by the Company or any Seller of any covenant or agreement
contained herein or in any other Transaction Document.

 

11.9 Tax Treatment. Unless otherwise required by applicable law, all
indemnification payments shall constitute adjustments to the Purchase Price for
all Tax purposes, and no party shall take any position inconsistent with such
characterization.

 

11.10 No Waiver. The foregoing indemnification provisions in this Section 11
(including without limitation the provisions of Section 11.4 and Section 11.5)
do not (a) waive or affect any claims for fraud or willful misconduct to which
Purchaser may be entitled, or shall relieve or limit the liability of any Seller
Party from any liability arising out of or resulting from fraud or willful
misconduct in connection with the transactions contemplated by this Agreement or
in connection with the delivery of any of the documents referred to herein and
(b) waive or affect any equitable remedies to which Purchaser may be entitled.

 

11.11 No Right of Contribution. Sellers shall have no right to seek contribution
from Company or Purchaser with respect to all or any part of any of a Seller’s
indemnification obligations under this Section 11.

 

12. POST CLOSING MATTERS. Following the Closing Date, the parties agree as
follows:

 

12.1 Cooperation. In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement each of the parties will
take such further action (including the execution and delivery of such further
instruments and documents including but not limited to any amendments and/or
restatements to or of the Stockholders’ Voting Agreement) as any other party
reasonably may request, all at the sole cost and expense of the requesting party
(unless the requesting party is entitled to indemnification therefor under
Section 11 hereof). Sellers acknowledge and agree that from and after the
Closing Purchaser will be entitled to possession of and Sellers will provide to
Purchaser all documents, books, records (including Tax records), agreements,
corporate minute books and financial data of any sort relating to Company.

 

12.2 Litigation Support. In the event and for so long as any party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction that existed on or prior to the
Closing Date involving Company, each of the other parties will cooperate with
such party and such party’s counsel in the contest or defense, make available
their personnel, and provide such testimony and access to their books and
records as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending party
(unless the contesting or defending party is entitled to indemnification
therefor under Section 11 hereof).

 

63



--------------------------------------------------------------------------------

12.3 Transition. Neither any Seller nor Company will take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier, or other business associate of Company from maintaining the
same business relationships with Company after the Closing as it maintained with
Company prior to the Closing. Each Seller will refer all customer inquiries
relating to the business of Company to Company from and after the Closing.

 

12.4 Confidentiality. Each Seller will treat and hold as confidential all of the
Confidential Information, refrain from using any of the Confidential Information
except in connection with this Agreement, and deliver promptly to Purchaser or
destroy, at the request and option of Purchaser, all tangible embodiments (and
all copies) of the Confidential Information which are in Seller’s possession. In
the event that any Seller is requested or required (by oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar process) to disclose any Confidential
Information, such Seller will notify Purchaser promptly of the request or
requirement so that Purchaser may seek an appropriate protective order or waive
compliance with the provisions of this Section 12.4. If, in the absence of a
protective order or the receipt of a waiver hereunder, a Seller is, on the
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, such Seller may disclose the
Confidential Information to the tribunal; provided, however, that such Seller
shall use its best efforts to obtain, at the request of Purchaser, an order or
other assurance that confidential treatment will be accorded to such portion of
the Confidential Information required to be disclosed as Purchaser shall
designate. The foregoing provisions shall not apply to any Confidential
Information, which is generally available to the public immediately prior to the
time of disclosure.

 

12.5 Books and Records. Each party agrees that it will reasonably cooperate with
and make available (or cause to be made available) to the other party, during
normal business hours, all books and records, information and employees (without
substantial disruption of employment) retained, remaining in existence or
continuing to be employed after the Closing Date which are necessary or useful
in connection with any Tax inquiry, audit, or dispute, any litigation or
investigation or any other matter requiring any such books and records,
information or employees for any reasonable business purpose (a “Permitted
Use”). The party requesting any such books and records, information or employees
shall bear all of the out-of-pocket costs and expenses reasonably incurred in
connection with providing such books and records, information or employees. All
information received pursuant to this Section 12.5 shall be kept confidential
pursuant to Section 12.4 (which shall continue to apply to this extent following
the Closing Date) by the party receiving it, except to the extent that
disclosure is reasonably necessary in connection with any Permitted Use.

 

12.6 Cooperation and Records Retention. Company, Sellers and Purchaser each
shall (i) provide the other with such assistance as may reasonably be requested
by either of them in connection with the preparation of any Tax Return, audit,
or other examination by any taxing authority or judicial or administrative
proceedings relating to liability for any Taxes; (ii) retain and provide the
other with any records or other information that may be relevant to such Tax
Return, audit or examination, proceeding or determination; (iii) provide the
other with any final determination of any such audit or examination, proceeding,
or determination that

 

64



--------------------------------------------------------------------------------

affects any amount required to be shown on any Tax Return of the other for any
period; and (iv) cooperate with respect to closing the books of Company and
filing a tax return for Company as of the Closing Date. The party requesting any
such assistance or information shall bear all of the out-of-pocket costs and
expenses reasonably incurred in connection with providing such assistance or
information.

 

12.7 Tax Matters.

 

(a) Periods Ending on or Before the Closing Date. Sellers shall prepare or cause
to be prepared and file or cause to be filed all Tax Returns for Company for all
periods ending on or prior to the Closing Date which are filed after the Closing
Date. Any Tax Returns filed pursuant hereto must be consistent with the
calculation of Working Capital. No later than twenty (20) days prior to filing,
Sellers shall deliver to Purchaser all such Tax Returns and any related work
papers and shall permit Purchaser to review and comment on each such Tax Return
and shall make such revisions to such Tax Returns as are reasonably requested by
Purchaser. Sellers shall timely pay to the appropriate taxing authority any
Taxes of Company with respect to such periods to the extent such Taxes were not
included as a liability in the calculation of Actual Working Capital. The costs,
fees and expenses related to the preparation of such Tax Returns shall be
estimated and accrued as a liability of Company for purposes of calculating
Working Capital and shall be payable by Company.

 

(b) Periods Beginning Before and Ending After the Closing Date. To the extent
that any Tax Returns of Company relate to any Tax periods which begin before the
Closing Date and end after the Closing Date, Purchaser shall prepare or cause to
be prepared in a manner consistent with the prior Tax Returns of Company and
file or cause to be filed any such Tax Returns. Purchaser shall permit the
Sellers to review and comment on each such Tax Return described in the preceding
sentence at least twenty (20) days prior to filing such Tax Returns and shall
make such revisions to such Tax Returns as are reasonably requested by the
Sellers. Any Taxes of Company with respect to the portion of such period ending
on the Closing Date, to the extent such Taxes were not included as a liability
in the calculation of Actual Working Capital, shall be paid in cash by all
Sellers. The costs, fees and expenses related to the preparation of such Tax
Returns shall be paid by Purchaser or Company. For purposes of this Section, in
the case of any Taxes that are imposed on a periodic basis and are payable for a
taxable period that includes but does not end on the Closing Date, the portion
of such Tax which relates to the portion of such taxable period ending on the
Closing Date shall (i) in the case of any Taxes other than Taxes based upon or
related to income or receipts, be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in the entire taxable period, and
(ii) in the case of any Tax based upon or related to income or receipts be
deemed equal to the amount which would be payable if the relevant taxable period
ended on the Closing Date. Any credits relating to a taxable period that begins
before and ends after the Closing Date shall be taken into account as though the
relevant taxable period ended on the Closing Date. All determinations necessary
to give effect to the foregoing allocations shall be made in a manner consistent
with prior practice of Company.

 

65



--------------------------------------------------------------------------------

(c) Tax Sharing Agreements. All Tax Sharing Agreements or similar agreements
with respect to or involving Company shall, unless otherwise agreed to by
Purchaser, be terminated as of the Closing Date and, after the Closing Date,
Company shall not be bound thereby or have any liability thereunder.

 

13. EXPENSES. Except as otherwise expressly set forth elsewhere in this
Agreement, Purchaser shall bear its own legal and other fees and expenses
incurred in connection with its negotiating, executing and performing this
Agreement, including, without limitation, any related broker’s or finder’s fees,
and Company and Sellers shall bear their respective legal and other fees and
expenses incurred in connection with their negotiating, executing and performing
this Agreement, including, without limitation, any related broker’s or finder’s
fees, for periods on or before the Closing Date in accordance with Section
2.2(c); provided, however, that to the extent any such costs and expenses are
paid for by Company they are fully reflected in the calculation of Working
Capital. Sellers shall bear their own legal and other fees and expenses incurred
in connection with this Agreement after the Closing, including, without
limitation, any related broker’s or finder’s fees, subject to the provisions of
this Agreement. Sellers shall pay all applicable Taxes, if any, which are due as
a result of the transfer of the Company Common Stock in accordance herewith.

 

14. FURTHER ASSURANCES. From time to time at or after the Closing Date, at the
request of the other, Purchaser and Sellers each will execute and deliver such
other instruments of conveyance, assignment, transfer and delivery and take such
actions as the other reasonably may request in order to consummate, complete and
carry out the transactions contemplated hereby, including the execution and
delivery of such instruments and agreements as may be reasonably necessary or
advisable to fully effect the transfer of the Company Common Stock to Purchaser.

 

15. AMENDMENT; BENEFIT AND ASSIGNABILITY. This Agreement may be amended only by
the execution and delivery of a written instrument by or on behalf of the
Sellers and Purchaser. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, and no other person or entity shall have any right (whether third party
beneficiary or otherwise) hereunder. Sellers acknowledge and agree that
Purchaser may merge with another business entity after Closing, and any
successor business entity will have all of the rights and remedies of Purchaser
hereunder. This Agreement may not be assigned by any party without the prior
written consent of the other parties; provided, however, that Purchaser may
assign all or any portion of this Agreement to any Affiliate of Purchaser,
provided that Purchaser shall remain obligated for the payment of the Purchase
Price and the performance of this Agreement.

 

16. NOTICES. All notices, demands and other communications pertaining to this
Agreement (“Notices”) shall be in writing addressed as follows:

 

If to Company:   

Beta Analytics, Incorporated

9600 Pennsylvania Avenue

Upper Marlboro, MD 20772

Attention: Arthur A. Hutchins, President and CEO

(Tel) 301/599-1570

(Fax) 301/599-6778

 

66



--------------------------------------------------------------------------------

with a copy to:   

Shaffer, Bock & Antonoplos, PLLC

1211 Connecticut Avenue, N.W.

Suite 400

Washington, D.C. 20036

Attention: Mark L. Shaffer

(Tel) 202/223-3210

(Fax) 202/223-3211

If to Sellers:   

Arthur A. Hutchins

3535 Holland Cliff Road

Huntingtown, MD 20639

 

Joseph H. Saul

9634 Green Moon Path

Columbia, MD 21046

with a copy to:   

Shaffer, Bock & Antonoplos, PLLC

1211 Connecticut Avenue, N.W.

Suite 400

Washington, D.C. 20036

Attention: Mark L. Shaffer

(Tel) 202/223-3210

(Fax) 202/223-3211

If to Purchaser:   

Analex Corporation

5904 Richmond Highway

Suite 300

Alexandria, VA 22303

Attention: Sterling E. Phillips, Jr., Chairman and Chief

Executive Officer

(Tel) 703/329-9400

(Fax) 703/329-8187

with a copy to:   

Holland & Knight LLP

2099 Pennsylvania Avenue, N.W.

Suite 100

Washington, D.C. 20006

Attention: William J. Mutryn

(Tel) 202/955-3000

(Fax) 202/955-5564

 

67



--------------------------------------------------------------------------------

Notices shall be deemed given five (5) business days after being mailed by
certified or registered United States mail, postage prepaid, return receipt
requested, or on the first business day after being sent, prepaid, by nationally
recognized overnight courier that issues a receipt or other confirmation of
delivery. Any party may change the address to which Notices under this Agreement
are to be sent to it by giving written notice of a change of address in the
manner provided in this Agreement for giving Notice.

 

17. WAIVER. Unless otherwise specifically agreed in writing to the contrary: (i)
the failure of any party at any time to require performance by the other of any
provision of this Agreement shall not affect such party’s right thereafter to
enforce the same; (ii) no waiver by any party of any default by any other shall
be valid unless in writing and acknowledged by an authorized representative of
the non-defaulting party, and no such waiver shall be taken or held to be a
waiver by such party of any other preceding or subsequent default; and (iii) no
extension of time granted by any party for the performance of any obligation or
act by any other party shall be deemed to be an extension of time for the
performance of any other obligation or act hereunder.

 

18. ENTIRE AGREEMENT. This Agreement and the Transaction Documents (including
the Exhibits and Disclosure Schedules hereto, which are incorporated by
reference herein) constitute the entire agreement between the parties with
respect to the subject matter hereof and referenced herein, and supersede and
terminate any prior agreements between the parties (written or oral) with
respect to the subject matter hereof. This Agreement may not be altered or
amended except by an instrument in writing signed by the party against whom
enforcement of any such change is sought.

 

19. COUNTERPARTS. This Agreement may be signed in any number of counterparts
with the same effect as if the signature on each such counterpart were on the
same instrument. Facsimiles of signatures shall be deemed to be originals.

 

20. CONSTRUCTION. The headings of the Sections of this Agreement are for
convenience only and in no way modify, interpret or construe the meaning of
specific provisions of the Agreement.

 

21. EXHIBITS AND DISCLOSURE SCHEDULES. The Exhibits and Disclosure Schedules to
this Agreement are a material part of this Agreement.

 

22. SEVERABILITY. In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions will not in
any way be affected or impaired. Any illegal or unenforceable term shall be
deemed to be void and of no force and effect only to the minimum extent
necessary to bring such term within the provisions of applicable Law and such
term, as so modified, and the balance of this Agreement shall then be fully
enforceable.

 

23. CHOICE OF LAW. This Agreement is to be construed and governed by the laws of
the Commonwealth of Virginia (without giving effect to principles of conflicts
of laws). Purchaser, Company and each Seller irrevocably agree that any legal
action or proceeding arising

 

68



--------------------------------------------------------------------------------

out of or in connection with this Agreement may be brought in any state court
located in Fairfax County, Virginia or in the United States District Court,
Eastern District of Virginia (or in any court in which appeal from such courts
may be taken), and each party agrees not to assert, by way of motion, as a
defense, or otherwise, in any such action, suit or proceeding, any claim that it
is not subject personally to the jurisdiction of such court, that the action,
suit or proceeding is brought in an inconvenient forum, that the venue of the
action, suit or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court, and hereby agrees not to
challenge such jurisdiction or venue by reason of any offsets or counterclaims
in any such action, suit or proceeding.

 

24. PUBLIC STATEMENTS. Immediately following the execution of this Agreement,
Purchaser shall disseminate a press release in a form to be provided to Sellers
prior to the date of this Agreement. Except for such press release, none of
Purchaser, Sellers or Company, without the prior written approval of the other
parties, such approval not to be unreasonably withheld or delayed (which, in the
case of Sellers, is the prior written approval of each of the Sellers), shall
make any other press release or other public announcement concerning the
transactions contemplated by this Agreement, except to the extent required by
Law (including securities Laws of any jurisdiction and rules and regulations of
any applicable stock exchange).

 

25. COUNSEL. Each party has been represented by its own counsel in connection
with the negotiation and preparation of this Agreement and, consequently, each
party hereby waives the application of any rule of Law that would otherwise be
applicable in connection with the interpretation of this Agreement, including
but not limited to any rule of law to the effect that any provision of this
Agreement shall be interpreted or construed against the party whose counsel
drafted that provision.

 

26. WAIVER OF TRIAL BY JURY. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT ANY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION BASED HEREON, OR RISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY IN CONNECTION WITH SUCH AGREEMENTS.

 

27. REMEDIES. Except as specifically set forth in this Agreement, any party
having any rights under any provision of this Agreement will have all rights and
remedies set forth in this Agreement and all rights and remedies which such
party may have been granted at any time under any other contract or agreement
and all of the rights which such party may have under any Law. Any such party
will be entitled to (i) enforce such rights specifically, without posting a bond
or other security, (ii) to recover damages by reason of a breach of any
provision of this Agreement and (iii) to exercise all other rights granted by
Law.

 

28. NO THIRD PARTY BENEFICIARIES. This Agreement will not confer any rights upon
any Person other than the parties hereto and their respective successors and
assigns.

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

PURCHASER: ANALEX CORPORATION By:        

--------------------------------------------------------------------------------

   

Name: Sterling E. Phillips, Jr.

Title: Chairman and Chief Executive Officer

 

COMPANY: BETA ANALYTICS, INCORPORATED By:        

--------------------------------------------------------------------------------

   

Name: Arthur A. Hutchins

Title: President and CEO

 

SELLERS:  

--------------------------------------------------------------------------------

ARTHUR A. HUTCHINS  

--------------------------------------------------------------------------------

JOSEPH H. SAUL

 